Exhibit 2.1 PURCHASE AND SALE AGREEMENT by and among THE MCGRAW-HILL COMPANIES, INC., MCGRAW-HILL EDUCATION LLC, the other SELLERS named herein, and MHE Acquisition, LLC, Dated as of November 26, 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; INTERPRETATION 1.1 Defined Terms 1 1.2 Other Definitions 15 ARTICLE II THE SALE AND PURCHASE 2.1 Sale and Purchase of Shares 18 2.2 Purchase Price 18 2.3 Closing 18 2.4 Closing Adjustment 20 2.5 Post-Closing Statements 20 2.6 Reconciliation of Post-Closing Statements 21 2.7 Post-Closing Adjustment 22 2.8 Purchase Price Allocation 22 2.9 Foreign Transfer and Acquisition Agreements; Deferred Closings; Delayed Transfers 23 2.10 Withholding 26 ARTICLE II REPRESENTATIONS AND WARRANTIES OF PARENT 3.1 Organization and Qualification; Subsidiaries 26 3.2 Capitalization of the Members of the Education Group 27 3.3 Authority Relative to this Agreement 27 3.4 Consents and Approvals; No Violations 27 3.5 Financial Statements; Liabilities 28 3.6 Absence of Certain Changes or Events 29 3.7 Litigation 29 3.8 Compliance with Laws 29 3.9 Permits 29 3.10 Employee Benefit Plans 30 3.11 Employees; Labor Matters 33 3.12 Real Property 34 3.13 Taxes 35 3.14 Environmental Matters 37 3.15 Material Contracts 38 3.16 Intellectual Property 40 -i- 3.17 Intercompany Arrangements 41 3.18 Brokers 42 3.19 Sufficiency of Assets 42 3.20 Insurance 42 3.21 Anti-Corruption Laws; Certain Regulatory Matters 42 3.22 Accounts Receivable 43 3.23 Inventory 43 3.24 No Other Representations or Warranties 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 4.1 Organization and Qualification; Subsidiaries 44 4.2 Authority Relative to this Agreements 44 4.3 Consents and Approvals 44 4.4 Financing 45 4.5 Solvency 46 4.6 Litigation 46 4.7 Tax Matters 47 4.8 Brokers’ Fees 47 4.9 Acquisition of Shares for Investment 47 4.10 Guaranty 47 4.11 Inspections; Limitation of Sellers’ Warranties 48 4.12 ERISA 48 ARTICLE V ADDITIONAL AGREEMENTS 5.1 Access to Books and Records 48 5.2 Confidentiality 49 5.3 Efforts 49 5.4 Conduct of Business 51 5.5 Consents 54 5.6 Public Announcements 54 5.7 Intercompany Accounts 55 5.8 Guarantees; Commitments 55 5.9 Insurance 56 5.10 Litigation Support 57 5.11 Payments 57 5.12 Non-Sollicitation; Non-Competition 58 5.13 Directors and Officers 59 5.14 Financing 59 5.15 Shared Contracts 65 5.16 McGraw-Hill Marks and Domain Names 66 5.17 Resignations 66 -ii - ARTICLE VI EMPLOYEE MATTERS COVENANTS 6.1 Treatment of Transferred Employees 66 6.2 WARN and Corresponding State Laws 69 6.3 Transfer of Business Employee Plans and Non-US Business Employee Plans 69 6.4 Unused Vacation, Sick Leave and Personal Time 69 6.5 Workers’ Compensation 69 6.6 Defined Contribution Pension Plan 70 6.7 2012 Cash Performance Awards 70 6.8 2012 Annual Bonus Awards 71 6.9 Treatment of Parent Equity Awards 71 6.10 Withdrawal from Benefit Plans 71 6.11 Supplemental 401(k) Plan 72 6.12 Deferred Compensation Plan 73 6.13 Noticed Business Employees 73 6.14 No Third-Party Beneficiaries 74 ARTICLE VII TAX MATTERS 7.1 Section 338 Elections 74 7.2 Tax Indemnification by Parent 75 7.3 Tax Indemnification by Purchaser 75 7.4 Straddle Periods 76 7.5 Tax Returns 76 7.6 Certain Tax Benefits, Refunds, Credits and Carrybacks 78 7.7 Tax Contests 79 7.8 Cooperation and Exchange of Information 80 7.9 Tax Sharing Agreements 81 7.10 Tax Treatment of Payments 81 7.11 Certain Tax Elections 81 7.12 Additional Post-Closing Tax Covenant 81 7.13 Transfer Taxes 81 7.14 Timing of Payments 82 7.15 Suvival; Tax Matters Coordination 82 ARTICLE VIII CONDITIONS TO OBLIGATIONS TO CLOSE 8.1 Conditions to Obligations of Each Party to Close 82 8.2 Conditions to Purchaser’s Obligation to Close 83 8.3 Conditions to Seller’s Obligation to Close 83 8.4 Conditions to Deferred Closings 84 -iii- 8.5 Frustration of Closing Conditions 84 ARTICLE IX TERMINATION 9.1 Termination 84 9.2 Notice of Termination 86 9.3 Effect of Termination 86 9.4 Reverse Termination Fee and Willful and Material Breach 86 9.5 Extension; Waiver 88 ARTICLE XI INDEMNIFICATION 10.1 Survival of Representations, Warranties, Covenants and Agreements 88 10.2 Indemnification by Parent 89 10.3 Indemnification by Purchaser 90 10.4 Indemnificaation Procedures 91 10.5 Exclusive Remedy and Release 92 10.6 Additional Indemnification Provisions 92 10.7 Limitation of Liability 93 10.8 Mitigation 93 10.9 Effect of Knowledge 93 ARTICLE XI GENERAL PROVISIONS 11.1 Interpretation; Absence of Presumption 93 11.2 Headings; Definitions 94 11.3 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial 94 11.4 Entire Agreement 96 11.5 No Third Party Beneficiaries 96 11.6 Expenses 96 11.7 Notices 97 11.8 Successors and Assigns 97 11.9 Amendments and Waivers 98 11.10 Severability 98 11.11 Specific Performance 98 11.12 No Admission 99 11.13 Agency 99 11.14 Counterparts 99 -iv- Exhibits ExhibitA: Plan of Reorganization ExhibitB: Form of Limited Guaranty Exhibit C:Business Employees ExhibitD: Form of Trademark Coexistence Agreement ExhibitE: Form of Transition Services Agreement Exhibit F: Terms of Seller Note ExhibitG: Form of Foreign Transfer and Acquisition Agreements Schedules ScheduleI: Sellers ScheduleII: Transferred Companies ScheduleIII: Transaction Accounting Principles ScheduleIV: Purchase Price Allocation ScheduleV: Shared Contract Allocation Seller Disclosure Schedule Purchaser Disclosure Schedule -v - PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT (this “ Agreement ”), dated as of November 26, 2012, is by and among The McGraw-Hill Companies, Inc., a NewYork corporation (“ Parent ”), the entities set forth in ScheduleI hereto (collectively and together with Parent, “ Sellers ” and each, a “ Seller ”), McGraw-Hill Education LLC, a Delaware limited liability company (“ MH Education ”) and MHE Acquisition, LLC, a Delaware limited liability company (“ Purchaser ”) (each of Purchaser and Sellers, a “ Party ” and collectively “ Parties ”). RECITALS WHEREAS, prior to the Closing, Parent will complete the internal restructuring transactions listed in the Plan of Reorganization attached hereto as ExhibitA (the “ Plan of Reorganization ”) so that Sellers will, as of the Closing, collectively hold the outstanding equity interests of the entities set forth in ScheduleII hereto (each, a “ Transferred Company ” and collectively, the “ Transferred Companies ”), each of which is engaged in the Business; WHEREAS, Sellers desire to sell and transfer, and Purchaser desires to purchase, all of the capital stock or other equity interests of the Transferred Companies held by Sellers (the “ Shares ”) for the consideration set forth in Section2.2 , subject to the terms and conditions of this Agreement; WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to each Seller’s willingness to enter into this Agreement, Apollo Investment Fund VII, L.P and its affiliated investment funds (the “ Guarantors ”) have duly executed and delivered to each Seller a limited guaranty, dated as of the date of this Agreement, in favor of Sellers (the “ Guaranty ”) in the form attached hereto as ExhibitB ; WHEREAS, at the Closing, Sellers and Purchaser shall enter into the Ancillary Agreements; and WHEREAS, the Parties desire to make certain representations, warranties, covenants and agreements in connection with this Agreement. NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, the Parties hereby agree as follows: ArticleI DEFINITIONS; INTERPRETATION Defined Terms. For the purposes of this Agreement, the following terms shall have the following meanings: “ Action ” shall mean any action, claim, demand, arbitration, charge, complaint, indictment, litigation, suit or other civil, criminal, administrative or investigative proceedings. “ Adjustment Amount ” shall mean (i)Working Capital, plus (ii)the applicable Proportionate Equity Share of cash and cash equivalents of each member of the Education Group (other than any Trapped Cash), less (iii)the Target Working Capital Amount, less (iv)the applicable Proportionate Equity Share of Indebtedness of each member of the Education Group, in each case, as of the close of business on the Closing Date. “ Affiliate ” shall mean, with respect to any Person, any other Person that directly, or through one or more intermediaries, controls or is controlled by or is under common control with such Person; provided that, from and after the Closing, (i)none of the members of the Education Group shall be considered an Affiliate of Sellers or Sellers’ Affiliates and (ii)none of Sellers or any of Sellers’ Affiliates shall be considered an Affiliate of any member of the Education Group. “ Ancillary Agreements ” shall mean the Guaranty, the Trademark Coexistence Agreement, the Transition Services Agreement, the Foreign Transfer and Acquisition Agreements and the Escrow Agreement. “ Anti-Corruption Laws ” shall mean all Laws issued by a Governmental Entity that are designed or intended to address bribery or corruption (governmental or commercial), including Laws that prohibit the payment, offer, promise or authorization of the payment or transfer of anything of value (including gifts or entertainment), directly or indirectly, to any government official, government employee or commercial entity to obtain a business advantage, including, the U.S. Foreign Corrupt Practices Act of 1977, as amended from time to time (the “ FCPA ”) and all Laws enacted to implement the OECD Convention on Combating Bribery of Foreign Officials in International Business Transactions. “ Antitrust Law ” shall mean the Sherman Act, as amended, the Clayton Act, as amended, the HSR Act, the Federal Trade Commission Act, as amended, and all other applicable Laws (including non-U.S. Laws) issued by a Governmental Entity that are designed or intended to prohibit, restrict or regulate actions or transactions having the purpose or effect of monopolization, restraint of trade, lessening of competition through merger or acquisition, or effectuating foreign investment. “ Business ” shall mean the business as conducted prior to the Closing by the members of the Education Group, in a manner in all material respects consistent with the description thereof set forth in the Registration Statement on Form 10 (the “ Form 10 ”) filed by McGraw-Hill Education, Inc. with the SEC on July11, 2012, as amended prior to the date hereof, and the reconciliation set forth on Section 3.5 of the Seller Disclosure Schedule, of publishing, distributing and selling Education content in digital and print media, including providing information, analysis, instruction, learning, assessment and/or training, in any subject matter, the primary purpose of which is to maintain, develop, measure and/or increase the knowledge and/or skills of the recipient for academic, scholarly, vocational, occupational, self-help, self-enrichment or professional purposes; provided that the Business does not include any business conducted prior to the date hereof by Parent under the Standard & Poor’s/S&P, Platts, Capital IQ, JD Power, Aviation Week or McGraw-Hill Construction brands. For purposes of this definition, “ Education ” consists of the following fields: (a) primary and secondary ( e.g. , birth through 12th grade) learning, instruction, 2 assessment, and administration; (b) post-secondary ( e.g. , college, university, graduate) learning, instruction, assessment, and administration; (c) vocational, occupational, and/or professional learning for the purpose of enhancing one’s generalized knowledge of a particular subject, facilitating or improving one’s general skills and general performance, improving individual outcomes and/or achieving or maintaining certification, licensure, accreditation or similar accountability requirements and standards; (d) preparation for and administration of assessment and/or standards-based testing of academic, professional or other job-related achievement, status and/or progress with respect to any of the disciplines (a)through (c), above (for the sake of clarity, such testing may be administered through intermediaries, including but not limited to, state and district departments of education, school administrators, and other government agencies); and (e) learning for the purpose of self-help and/or self-enrichment including by consumers. “ Business Day ” shall mean any day that is not a Saturday, a Sunday or other day on which commercial banks in the City of NewYork, NewYork are required or authorized by Law to be closed. “ Business Employee ” shall mean an individual listed on ExhibitC to this Agreement, which Exhibitshall be updated by Parent prior to the Closing Date. “ Code ” shall mean the U.S. Internal Revenue Code of 1986, as amended. “ Combined Tax Return ” shall mean any affiliated, consolidated, combined, unitary or other group Tax Return that includes at least one member of the Parent Group, on the one hand, and at least one member of the Education Group, on the other hand. “ Compliant ” shall mean, with respect to the Required Information, that (i)such Required Information does not contain any untrue statement of a material fact regarding the Business , or omit to state any material fact regarding the Business necessary in order to make such Required Information not materially misleading under the circumstances, (ii)such Required Information complies in all material respects with all applicable requirements of Regulation S-K and Regulation S-X under the Securities Act for a registered public offering and (iii)the financial statements and other financial information included in such Required Information would not be deemed stale or otherwise be unusable under customary practices for offerings and private placements of debt securities under Rule 144A of the Securities Act and are sufficient to permit the Education Group’s applicable independent accountants to issue comfort letters to the Debt Financing Sources and other financing sources providing the Debt Financing, including as to customary negative assurances and change period, in order to consummate any offering of debt securities on any day during the Marketing Period, which such accountants have confirmed they are prepared to issue. 3 “ Confidentiality Agreement ” shall mean the confidentiality agreement, dated as of June 22, 2012, by and between Parent and Apollo Management VII, L.P., an Affiliate of Purchaser. “ Contract ” shall mean any agreement, contract, indenture, note, bond, lease, sublease, conditional sales contract, mortgage, license, sublicense, franchise agreement, undertaking, commitment or other binding arrangement (in each case, whether written or oral), excluding any Benefit Plan. “ Contribution Agreement ” shall mean the contribution, assignment and assumption agreement by and between The McGraw-Hill Companies, Inc. and McGraw-Hill Education LLC, dated as of October 10, 2012. “ control ” shall mean, as to any Person, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise (and the terms “controlled by” and “under common control with” shall have correlative meanings). “ Debt Financing Sources ” shall mean each lender and each other Person (including each agent and arranger) that have entered into agreements in connection with the Debt Financing, including any commitment letters, engagement letters, credit agreements, loan agreements or indentures relating thereto, together with each Affiliate thereof and each officer, director, employee, partner, controlling person, advisor, attorney, agent and representative of each such lender, other Person or Affiliate. “ Education Group ” shall mean the Transferred Companies and their Subsidiaries as set forth in Section1.1(a) of the Seller Disclosure Schedule assuming for this purpose that the Plan of Reorganization is completed prior to Closing. “ Education Group Intellectual Property ” shall mean Intellectual Property primarily used in the operation and conduct of the Business, whether in development or completed. “ Environmental Laws ” shall mean any applicable Law relating to (a)releases or threatened releases of Hazardous Material; (b)pollution or protection of public or employee health or the environment or natural resources; or (c)the manufacture, handling, transport, use, treatment, storage or disposal of Hazardous Material. “ ERISA ” shall mean the Employee Retirement Income Security Act of 1974, as amended. “ ERISA Affiliate ” shall mean, with respect to any entity, trade or business, any other entity, trade or business that is, or was at the relevant time, a member of a group described in Section414(b), (c), (m) or (o) of the Code or Section4001(b)(1) of ERISA that includes or included the first entity, trade or business, or that is, or was at the relevant time, a member of the same “controlled group” as the first entity, trade or business pursuant to Section4001(a)(14) of ERISA. “ ERISA Affiliate Liability ” shall mean any and all liabilities with respect to the Benefit Plans, other than the Business Employee Plans and the Non-U.S. Business Employee Plans (i) 4 under Title IV of ERISA, (ii)under Section 302 of ERISA, (iii) under sections 412 and 4971 of the Code and (iv) as a result of a failure to comply with the continuation coverage requirements of section 601 et seq. of ERISA and section 4980B of the Code or similar state law. “ Escrow Agreement ” shall mean an escrow agreement to be entered into among Purchaser, Parent and the Escrow Agent on the Closing Date, in a form reasonably acceptable to each of Purchaser and Parent. “ FCPA Governmental Authority ” shall mean (i)any national, federal, state, county, municipal, local, or foreign government or any entity exercising executive, legislative, judicial, regulatory, taxing, or administrative functions of a governmental nature, (ii)any public international organization (such as the World Bank, the European Union, the United Nations Educational, Scientific, and Cultural Organization, or the World Intellectual Property Organization), (iii)any agency, division, bureau, department, or other political subdivision of any government, entity or organization described in the foregoing clauses (i)or (ii), (iv)any company, business, enterprise, or other entity owned or controlled by any government, entity, or organization described in the foregoing clauses (i), (ii)or (iii)or (v)any political party. “ FCPA Government Official ” shall mean (i)any official, officer, employee, or representative of, or any Person acting in an official capacity for or on behalf of, any FCPA Governmental Authority, (ii)any political party official or candidate for political office or (iii)any company, business, enterprise or other entity owned or controlled by any Person described in the foregoing clauses (i)or (ii). “ Foreign Transferred Company ” shall mean any Transferred Company incorporated or organized under the laws of any jurisdiction other than the United States of America, any State thereof or the District of Columbia. “ Foreign Non-338 Target Corporation ” shall mean any member of the Education Group that is a “controlled foreign corporation” within the meaning of Section 957(a) of the Code as of the date of this Agreement (except for any such member of the Education Group (x) with respect to which Parent makes or causes to be made an election for such entity to be treated as a “disregarded entity” within the meaning of Treasury Regulation Section 301.7701-3, (y) with respect to the acquisition of which Purchaser makes or causes to be made an election under Section 338(g) of the Code or (z) that is a Non-QSP Target Corporation). “ GAAP ” shall mean generally accepted accounting principles in the United States, as in effect on the date of this Agreement, consistently applied. “ Governmental Entity ” shall mean any foreign, domestic, federal, territorial, state or local governmental entity, quasi-governmental entity, court, tribunal, judicial or arbitral body, commission, board, bureau, agency or instrumentality, or any regulatory, administrative or other department, agency, or any political or other subdivision, department or branch of any of the foregoing. “ Hazardous Material ” shall mean any pollutant, contaminant, hazardous substance, hazardous waste, special waste, toxic substance, petroleum or petroleum-derived substance, waste or additive, asbestos, PCBs, lead-based paint, radon or other radioactive material, or other 5 compound, element, material or substance in any form whatsoever (including products) regulated or restricted by or under Environmental Laws. “ HSR Act ” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder. “ Income Tax ” shall mean any federal, state, local or foreign Tax based upon or measured by net income, profits or capital gains of the relevant one or more members of the Education Group. “ Indebtedness ” of any Person shall mean, without duplication, (a) the principal of and accrued and unpaid interest in respect of(i)indebtedness of such Person for money borrowed or indebtedness issued or incurred in substitution or exchange for indebtedness for money borrowed; and (ii) indebtedness evidenced by notes, debentures, bonds or other similar instruments the payment of which such Person is responsible or liable; (b) all obligations of such Person(i) issued or assumed as the deferred purchase price of property including all seller notes and “earn out” payments, as well as the purchase price (including any deferred purchase price that may be payable in connection therewith) in respect of any binding, written or definitive acquisition agreement in existence as of the date hereof or as otherwise set forth on Section 1.1.(f) of the Seller Disclosure Schedules (ii) under any title retention agreement (but excluding trade accounts payable and other accrued current liabilities); (iii) under any interest rate, currency, commodity or other hedging, swap, forward or option agreement; (iv) under any performance bond, banker’s acceptance or letter of credit, but only to the extent drawn or called prior to the Closing; and(v)for all capitalized lease obligations as determined in accordance with GAAP; (c)all obligations of the type referred to in clauses(a)and (b)of any Persons the payment of which such Person is responsible or liable, directly or indirectly, as obligor, guarantor, surety or otherwise, (d) one-third of the expected payment obligations under the 2012 Cash Performance Awards (as determined in the reasonable, good faith discretion of Parent), (e) liabilities for accrued benefits as of the Closing Date under the MHE Supplemental 401(k) Plan and the MHE DC Plan and (f)for clauses(a) through (c), any termination fees, prepayment penalties, change of control, “breakage” cost or similar payments (but excluding, for the avoidance of doubt, any cash collateral required in respect of any performance bond, banker’s acceptance or letter of credit) associated with the repayments of such Indebtedness on the Closing Date to the extent paid on the Closing Date; provided that Indebtedness of any member of the Education Group shall not include any amounts owed or obligations to another member of the Education Group. “ Intellectual Property ” shall mean, as they exist anywhere in the world, any and all rights in, arising out of, or associated therewith: (a)patents and applications therefor and all reissues, divisions, divisionals, renewals, extensions, provisionals, continuations and continuations-in-part thereof, (b)inventions, discoveries, improvements, trade secrets, proprietary information, know how, Software, technology, business methods, and customer lists, and all documentation relating to any of the foregoing, (c)copyrights, copyright registrations and applications therefor (including copyrights in Software and websites) and reversions, extensions and renewals thereof, and all other rights corresponding thereto (d) moral and economic rights of authors and inventors (with respect to Sellers, to the extent controlled by Sellers), (e)trademarks, trade names, logos, service marks, slogans, trade dress, designations or indicia of source and all goodwill associated 6 therewith (f) databases and data collections and all rights therein, and (g)all Internet addresses, sites, URLs and domain names. “ Interest Rate ” shall mean a rate per annum equal to the three (3)-month LIBOR (as published by the British Bankers Association, or, if not published therein, in another authoritative source selected by Sellers and Purchaser) on the date such payment was required to be made (or if no quotation for three (3)-month LIBOR is available for such date, on the next preceding date for which such quotation is available) plus 250 basis points. “ IRS ” shall mean the U.S. Internal Revenue Service. “ Knowledge of Parent ” shall mean the actual knowledge of the Persons listed on Section1.1(b) of the Seller Disclosure Schedule, in each case after reasonable inquiry. Notwithstanding the foregoing, for Section 3.21 only, “Knowledge of Parent” shall mean the actual knowledge, willful blindness, conscious disregard, and/or deliberate ignorance of individuals listed on Section 1.1(b) of the Seller Disclosure Schedule. “ Knowledge of Purchaser ” shall mean the actual knowledge of the Persons listed on Section1.1(c) of the Purchaser Disclosure Schedule, in each case after reasonable inquiry. “ Law ” shall mean any federal, state, local or foreign law (including common law), statute, regulation, ordinance, rule, judgment, order, decree, award, approval, concession, grant, franchise, directive, guideline, policy, requirement, Permit, or other governmental restriction or any similar form of decision or approval of, or determination by, or any interpretation or administration of any of the foregoing by, any Governmental Entity in effect as of the date of this Agreement. “ Liability ” shall mean all indebtedness, obligations and other liabilities, whether absolute, accrued, matured, contingent (or based upon any contingency), known or unknown, fixed or otherwise, or whether due or to become due, including any fines, penalties, judgments, awards or settlements respecting any judicial, administrative or arbitration proceedings or any damages, losses, assessments, deficiencies, claims or demands with respect to any applicable Law. “ Liens ” shall mean all liens, pledges, charges, claims, security interests, purchase agreements, mortgages, deeds of trust, leases, licenses, easements, covenants, conditions, restrictions, encroachments or other survey defects, options, rights of first refusal, rights of first offer, purchase options, restrictions on transfer or other encumbrances. “ Losses ” shall mean all losses, costs, interest, charges, expenses (including reasonable attorneys’ fees), obligations, liabilities, settlement payments, awards, judgments, fines, penalties, damages, assessments or deficiencies, whether or not involving a third party claim. “ Marketing Period ” shall mean the first period of twenty (20) consecutive calendar days after the date hereof (i)throughout and at the end of which Purchaser shall have (and the Debt Financing Sources shall have access to) the Required Information and such Required Information is Compliant and (ii)throughout and at the end of which the conditions set forth in Sections8.1 and (other than those conditions that by their nature were to have been satisfied by actions 7 taken at the Closing, which conditions were, at the time of any termination of this Agreement, capable of being satisfied if the Closing had occurred at such times) shall be satisfied and nothing has occurred and no condition exists that would cause any of the conditions set forth in Sections 8.1 and to fail to be satisfied, at or prior to the end of such period, provided that (x)such period shall exclude the days from November21, 2012 through and including November23, 2012 and (y)if such twenty (20) consecutive calendar day period has not ended prior to December19, 2012, then it shall not commence until January2, 2013. Notwithstanding anything in this definition to the contrary, (x)the Marketing Period shall end on any earlier date prior to the expiration of the twenty (20) consecutive calendar day period described above if the Debt Financing is consummated on such earlier date; and (y)the Marketing Period shall not commence or be deemed to have commenced if, after the date hereof and prior to the completion of such twenty (20) consecutive calendar day period: (A) Sellers or any of their Subsidiaries have publicly announced its intention to, or determines that it or they must, restate any historical financial statements or other financial information included in the Required Information or any such restatement is under consideration or may be a possibility, in which case, the Marketing Period shall not commence unless and until such restatement has been completed and the applicable Required Information has been amended and updated (or such consideration has ended with no restatement being required), (B)the applicable independent accountants of the Education Group shall have withdrawn any audit opinion with respect to any financial statements contained in the Required Information, in which case the Marketing Period shall not be deemed to commence unless and until, at the earliest, a new unqualified audit opinion is issued with respect to such financial statements of the Education Group for the applicable periods by the applicable independent accountants or another independent public accounting firm reasonably acceptable to Purchaser, (C)any Required Information would not be Compliant at any time during such twenty (20) consecutive calendar day period (it being understood that if any Required Information provided at the commencement of the Marketing Period ceases to be Compliant during such twenty (20) consecutive calendar day period, then the Marketing Period shall be deemed not to have occurred) or otherwise does not include the “Required Information” as defined, or (D) Sellers or any of their Subsidiaries shall have failed to file any report or other document required to be filed with the SEC by the date required under the Exchange Act or the Securities Act, as applicable, in which case the Marketing Period will not be deemed to commence unless and until all such reports have been filed. “ Material Adverse Effect ” shall mean an event, development, change, occurrence, change of circumstance or state of facts, or effect that individually or in the aggregate (a)materially impairs the ability of Sellers to consummate the transactions contemplated by this Agreement or (b)is materially adverse to the members of the Education Group or their financial condition, business or results of operations taken as a whole; provided , however , that, for purposes of clause (b) only, no event, development, change, occurrence, change of circumstance or state of facts, or effect, individually or in the aggregate, resulting from any of the following shall be deemed to constitute, or shall be counted towards, a “Material Adverse Effect”: (i)changes in global or national economic, monetary, or financial conditions, including changes in prevailing interest rates, credit markets, market conditions or factors generally affecting the industry in which the members of the Education Group operate, (ii)changes in global or national political conditions, including the outbreak or escalation of war or acts of terrorism, (iii)earthquakes, hurricanes, tsunamis, typhoons, lightning, hailstorms, blizzards, tornadoes, droughts, floods, cyclones, arctic frosts, mudslides, wildfires and other natural disasters, weather conditions and 8 other force majeure events, (iv)changes in applicable Law or in GAAP, or in the interpretations thereof, (v)any failure by the members of the Education Group to meet any internal or published industry analyst projections or forecasts or estimates of revenue or earnings for any period (it being understood that the facts and circumstances giving rise to such failure that are not otherwise excluded from the definition of Material Adverse Effect may be taken into account in determining whether there is or has been a Material Adverse Effect), (vi)changes, including impacts on relationships with customers, suppliers, employees, labor organizations, or governmental entities, in each case attributable to the execution, announcement or pendency of this Agreement or the Ancillary Agreements or the transactions contemplated hereby or thereby, or (vii)any effect to the extent arising out of any action expressly required or prohibited to be taken by this Agreement or taken by Sellers or any of their Subsidiaries or any of their respective Affiliates with the prior written and fully informed consent or at the request of Purchaser, including any action requiring consent of Purchaser requested to be taken by Sellers for which consent is unreasonably withheld, conditioned or delayed in violation of this Agreement; provided that any adverse effects resulting from matters described in any of the foregoing clauses(i), (ii), (iii)or (iv)may be taken into account in determining whether there is or has been a Material Adverse Effect to the extent that they have a disproportionate effect on the members of the Education Group relative to other participants in the industries in which the members of the Education Group participate. “ McGraw-Hill Marks and Domain Names ” shall mean any marks and domain names of Parent or any of its Affiliates using or containing “McGraw-Hill” (in block letters or otherwise), “McGraw-Hill” either alone or in combination with other words or elements and all marks and domain names confusingly similar to or embodying any of the foregoing either alone or in combination with other words or elements, together with the goodwill associated with any of the foregoing and all marks and domain names related thereto or confusingly similar to or embodying the foregoing either alone or in combination with other words. “ Non-QSP Target Corporation ” shall mean (i)Tata McGraw-Hill Education (India) Limited, (ii)McGraw-Hill Ryerson Limited or (iii)any other member of the Education Group that is a “controlled foreign corporation” within the meaning of Section 957(a) of the Code as of the date of this Agreement (other than any such member of the Education Group with respect to which Parent makes or causes to be made an election for such entity to be treated as a “disregarded entity” within the meaning of Treasury Regulation Section 301.7701-3) for which no election under Section 338(g) of the Code may be made by the Purchaser as a matter of Tax Law in connection with the purchase of the Shares of such member of the Education Group pursuant to this Agreement. “ Order ” shall mean any outstanding order, decision, judgment, writ, injunction, stipulation, award or decree. “ Parent Group ” shall mean Sellers and their respective Subsidiaries and Affiliates (other than any member of the Education Group). “ Permits ” shall mean all licenses, permits, franchises, approvals, registrations, authorizations, consents or orders of, or filings with, any Governmental Entity. 9 “ Permitted Liens ” shall mean the following Liens: (a)Liens disclosed or reflected on the Financial Statements; (b)Liens for Taxes, assessments or other governmental charges or levies (x) that are not yet due or payable or (y) that are being contested in good faith by appropriate proceedings and for which adequate reserves have been set aside in the Financial Statements to the extent required by GAAP; (c)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen and other Liens imposed by applicable Law and on a basis consistent with past practice or in the ordinary course of business of the Business or the Education Group, in each case that are not yet delinquent; (d)Liens incurred or deposits made in the ordinary course of business of the Business or the Education Group in connection with workers’ compensation, unemployment insurance or other types of social security; (e) Liens incurred in the ordinary course of business of the Business or the Education Group securing obligations or liabilities that are not, individually or in the aggregate, material to the Education Group or the Shares; (f)defects or imperfections of title, easements, declarations, covenants, rights-of-way (or third party occupancy rights), restrictions and other charges, instruments or matters that do not materially affect the use or occupancy or operation of real estate as used by the Business as of the date hereof; (g)zoning ordinances, variances, conditional use permits and similar regulations, permits, approvals and conditions; (h) licenses of Intellectual Property granted in the ordinary course of business or pursuant to this Agreement or any Ancillary Agreement; (i) matters identified on the Title Commitments that are listed on Section 3.12(b) of the Seller Disclosure Schedules; and (j) Liens not created by Sellers or any of their Subsidiaries that affect the underlying fee interest of any leased real property, including master leases or ground leases, which do not, and would not reasonably be expected to, materially interfere with the ordinary conduct of the Business as it is conducted on the date hereof. “ Person ” shall mean an individual, partnership (general or limited), corporation, limited liability company, joint venture, association or other form of business organization (whether or not regarded as a legal entity under applicable Law), trust or other entity or organization, including a Governmental Entity. “ Post-Closing Period ” shall mean any taxable period beginning after the Closing Date, and, in the case of any Straddle Period, the portion of such period beginning after the Closing Date. “ Pre-Closing Period ” shall mean any taxable period ending on or prior to the Closing Date and, in the case of any Straddle Period, the portion of such period ending on and including the Closing Date. “ Primary Jurisdiction ” shall mean the jurisdictions set forth in Section1.1(d) of the Seller Disclosure Schedule. “ Property Taxes ” shall mean real and personal property Taxes. “ Proportionate Equity Share ” shall mean, with respect to any Transferred Company, the percentage of the equity interests of such Transferred Company held by Sellers as of the date hereof, as set forth in ScheduleII and Section3.2 of the Seller Disclosure Schedule, and with respect to any Subsidiary of a Transferred Company, the percentage of the equity interests of 10 such Subsidiary held, directly or indirectly, by such Transferred Company as of the date hereof, multiplied by the percentage of the equity interests of such Transferred Company held by Sellers as of the date hereof, as set forth in ScheduleII hereto. “ Purchaser Related Parties ” shall mean Purchaser, the Guarantors under the Guaranty, the parties to the Financing (including the Debt Financing Sources) and any of their respective, direct or indirect, former, current or future general or limited partners, managers, officers, directors, employees, representatives, successors and assigns. “ Representative ” shall mean any Seller, member of the Education Group, or other Affiliate of a Seller, as well as any director, broker, officer, agent, employee, representative, consultant, vendor, or agent for any of the foregoing (individually and collectively). “ Required Information ” shall mean all financial statements, financial data, audit reports and other information regarding the Education Group of the type required by Regulation S-X and Regulation S-K under the Securities Act for a registered public offering and of the type and form customarily included in private placements of debt securities under Rule 144A of the Securities Act, to consummate the offering(s) of debt securities contemplated by the Debt Commitment Letters, assuming that such offering(s) were consummated at the same time during the Education Group’s fiscal year as such offering(s) of debt securities will be made, or as otherwise reasonably required in connection with the Debt Financing and the transactions contemplated by this Agreement or as otherwise necessary in order to assist in receiving customary “comfort” (including as to “negative assurance” comfort and change period) from the Education Group’s independent accountants in connection with the offering(s) of debt securities contemplated by the Debt Commitment Letters, it being understood and agreed that such information shall not include pro forma financial information or projections, which shall be the responsibility of Purchaser (without waiver of the obligations of Sellers under Section 5.14 ). “ Retained Employee Liabilities ” shall mean all Liabilities and expenses relating to (a) Sellers’ or their Affiliates’ obligations to contribute to, make payments with respect to or provide benefits under the Benefit Plans of Sellers and their Affiliates, other than the Business Employee Plans and the Non-U.S. Business Employee Plans, (b)any ERISA Affiliate Liability, (c)the withdrawal of the Transferred Companies and/or Transferred Employees from participation in any Benefit Plan, other than the Business Employee Plans or the Non-U.S. Business Employee Plans, including, if applicable, pursuant to Section4062(e) of ERISA, (d) the McGraw-Hill UK Retirement Benefits Plan (1973), (e) any current or former employees, directors, consultants or independent contractors of Sellers and their Affiliates other than (i) the Business Employees or (ii) consultants or independent contractors who primarily provide services to the Business and (f) with respect to any person performing services on behalf of the Business prior to the Closing, any misclassification on or prior to Closing of any such person as an independent contractor rather than as an employee. “ SEC ” shall mean the United States Securities and Exchange Commission. “ Secondary Jurisdiction ” shall mean the jurisdictions set forth on Section 1.1(d) of the Seller Disclosure Schedules. 11 “ Section338(h)(10) Subsidiaries ” shall mean Tegrity Inc., Sunshine International Inc. and KCP Technologies, Inc. “ Securities Act ” shall mean the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Seller Related Parties ” shall mean Parent, Sellers, the Education Group (and each of the Subsidiaries) and any of their respective, direct or indirect, former, current or future general or limited partners, managers, officers, directors, employees, representatives, agents, successors and assigns. “ Shared Contract ” shall mean any material Contract (i)that is listed or described in Section1.1(e) of the Seller Disclosure Schedule; (ii)pursuant to which Sellers or one or more of their Affiliates provide to a non-affiliated third party both services or benefits in respect of the Business and other services or benefits not in respect of the Business; or (iii)pursuant to which a non-affiliated third party provides to Sellers or one or more of their Affiliates both services or benefits in respect of the Business and other services or benefits not in respect of the Business. “ Software ” shall mean any and all computer software, firmware, microcode, embedded application, or other programs, including all source code, object code, specifications, designs and documentation related to such programs. “Software” shall include commercially available, “off-the-shelf,” or “shrinkwrap” software. “ Straddle Period ” shall mean any taxable period that begins on or before the Closing Date and ends after the Closing Date. “ Subsidiary ” shall mean, with respect to any Person, any corporation, entity or other organization whether incorporated or unincorporated, of which (a)such first Person directly or indirectly owns or controls at least a majority of the securities or other interests having by their terms ordinary voting power to elect a majority of the board of directors or others performing similar functions or (b)such first Person is a general partner or managing member. “ Target Working Capital Amount ” shall mean the amount set forth in ScheduleIII . “ Tax ” shall mean (i) any tax of any kind, including any federal, state, local or foreign income, profits, license, severance, occupation, windfall profits, capital gains, capital stock, transfer, registration, social security (or similar), production, franchise, gross receipts, payroll, customs, sales, employment, use, property, excise, value added, estimated, stamp, alternative or add-on minimum, environmental or withholding tax, and any other governmental duty or assessment, together with all interest and penalties imposed with respect to such amounts , (ii) any and all liability for the payment of any items described in clause (i) above as a result of being (or ceasing to be) a member of an affiliated, consolidated, combined, unitary or aggregate group (or being included (or being required to be included) in any Tax Return related to such group) and (iii) any liability for Taxes of another Person under a binding Tax Sharing Agreement or as a result of successor or transferee liability . 12 “ Tax Asset ” shall mean any Tax Item that could reduce a Tax, including a net operating loss, net capital loss, general business credit, foreign Tax credit, charitable deduction or credit related to alternative minimum Tax or other Tax credit. “ Tax Benefit ” shall mean the Tax effect of any Tax Item which decreases Taxes paid or payable or increases Tax basis, including any interest with respect thereto or interest that would have been payable but for such item. “ Tax Claim ” shall mean any claim with respect to Taxes made by any taxing authority that, if pursued successfully, would reasonably be expected to serve as the basis for a claim for indemnification under ArticleVII . “ Tax Item ” shall mean any item of income, gain, loss, deduction, credit, recapture of credit or any other item which increases or decreases Taxes paid or payable, including an adjustment under Section481 of the Code (or any similar provision of state, local or foreign Law) resulting from a change in accounting method. “ Tax Proceeding ” shall mean any audit, examination, contest, litigation or other proceeding with or against any taxing authority. “ Tax Return ” shall mean any return, declaration, report, claim for refund or information return or statement required to be filed with any taxing authority relating to Taxes, including any schedule or attachment thereto, and any amendment thereof. “ Title Commitments ” shall mean those certain title insurance commitments issued by Stewart Title Insurance Company made available by Sellers to Purchaser prior to the date hereof and more particularly identified on Section 3.12 of the Seller Disclosure Schedule. “ Trademark Coexistence Agreement ” shall mean that certain Trademark Coexistence Agreement, by and between Parent and the members of the Education Group to be entered into at Closing in the agreed form attached as ExhibitD . “ Transfer Tax ” shall mean any sales, use, transfer, gains, documentary, stamp, value added, real property transfer, withholding or other similar Taxes and related notary and other similar fees imposed on (i) the transactions effectuated (or deemed effectuated) pursuant to this Agreement (or the Ancillary Agreements or the Foreign Transfer and Acquisition Agreements), but excluding those transactions to be effectuated pursuant to the Plan of Reorganization or (ii) the entering into this Agreement (or the Ancillary Agreements or the Foreign Transfer and Acquisition Agreements), including, for the absence of doubt, any withholding Taxes arising as a result of any deemed or effective, direct or indirect, transfer of the capital stock of any member of the Education Group as a result of the transactions contemplated hereby. “ Transition Services Agreement ” shall mean that certain Transition Services Agreement by and between Parent and the members of the Education Group to be entered into at Closing in the agreed form attached as ExhibitE . “ Trapped Cash ” shall mean (i) the excess, if any of (A) the aggregate amount of cash held by any Transferred Company or Subsidiary thereof that may not be legally distributed out of 13 the distributable reserves or retained earnings (or other comparable concept) of such Transferred Company or Subsidiary on or, in the case of the Transferred Companies and their Subsidiaries in India, within 30 days following the Closing Date (it being understood that any amounts so distributed after such 30 day period, if any, shall be paid to Parent to the extent such amounts were treated as Trapped Cash for purposes of the Closing Adjustment) without the consent or approval of any Person (other than Purchaser, the Transferred Companies or any of their respective Subsidiaries or officers, employees, agents, representatives or other controlled Persons of Purchaser, the Transferred Companies or any of their respective Subsidiaries, including the board of directors of McGraw-Hill Ryerson Ltd.) by means of one or more dividends or distributions to Purchaser (other than by intercompany loan or advance or other transaction that results in the creation of an intercompany receivable) over (B) Operating Cash with respect to the jurisdiction of organization of such Transferred Company or Subsidiary, plus (ii) the aggregate amount of all costs, expenses and Taxes that would be incurred by Purchaser, any Transferred Company or any of their respective Subsidiaries if all cash (other than Operating Cash) that may be legally distributed out of the distributable reserves or retained earnings of such Transferred Company or Subsidiary on the Closing Date without the consent or approval of any Person (other than the Transferred Companies or any of their Subsidiaries) by means of one or more dividends or distributions to Purchaser (other than by intercompany loan or advance or other transaction that results in the creation of an intercompany receivable) was, in fact, so distributed to Purchaser on the Closing Date. “ Willful and Material Breach ” shall mean (i)a deliberate act or a deliberate failure to act, which act or failure to act constitutes in and of itself a material breach of this Agreement (including, in the case of Purchaser with respect to Section 5.14 , any such act or failure to act by its Affiliates) and which was undertaken with the knowledge that such act or failure to act would be, or would reasonably be expected to cause, a material breach of this Agreement or (ii)the failure by any Party to consummate the transactions contemplated by this Agreement after all conditions to such Party’s obligations in ArticleVIII have been satisfied or waived in accordance with the terms of this Agreement (other than those conditions precedent which by their terms can only be satisfied simultaneously with the Closing but which are capable of being satisfied at the Closing); notwithstanding the foregoing, in the case of Purchaser, it shall not constitute a Willful and Material Breach if Purchaser is unable to consummate the transactions contemplated by this Agreement as a result of the failure of the Debt Financing to fund where such failure to fund did not result from the breach by Purchaser of any covenant in this Agreement. “ Working Capital ” shall mean “Current Assets” minus “Current Liabilities” of the members of the Education Group on a combined and consolidated basis, with Current Assets and Current Liabilities calculated on the basis of the applicable ledger entries and accounting principles and policies specified in ScheduleIII , and excluding (i)the current portion of any long-term indebtedness and any Liability of a type set forth in the definition of Indebtedness, (ii)cash and cash equivalents (including Trapped Cash), (iii)any receivables owing to any member of the Education Group, on the one hand, from any member of the Parent Group, on the other hand, except for intercompany receivables that will remain outstanding after the Closing in accordance with Section5.7 , (iv)any payables owing to any member of the Parent Group, on the one hand, from any member of the Education Group on the other hand, except for intercompany payables that will remain outstanding after the Closing in accordance with Section5.7 and (v)any assets or liabilities in respect of Income Taxes (but not, for the absence of doubt, any Property Taxes) and any deferred Tax assets or liabilities. 14 Other Definitions . The following terms shall have the meanings defined in the Section indicated: Term Section 2012 Cash Performance Awards 6.7 Active Employment Date 6.1(a) Agreement Preamble Allocation 2.8 Alternate Debt Commitment Letter 5.14(c) Alternate Financing 5.14(c) Antitrust Counsel Only Material 5.3(b) Benefit Plan 3.10 Benefits Continuation Period Business Employee Plan 6.1(b) 3.10 Cap 10.2(b) Cash Consideration 2.2(a) CEO RSU Award 10.2(a) Closing 2.1 Closing Adjustment 2.4(a) Closing Date 2.3(a) Closing Notice 2.4(a) Commitment Letters 4.4(b) Cure Period De Minimis Amount 6.1(c) 10.2(b) Debt Commitment Letters Debt Financing Deductible 4.4(a) 4.4(a) 10.2(b) Deferred Business 2.9(b)(i) Deferred Business Investments 2.9(b)(i) Deferred Closing 2.9(b)(i) Deferred Closing Date 2.9(b)(i) Deferred Closing Governmental Approvals 2.9(b)(i) Deferred Closing Jurisdiction 2.9(b)(i) Deferred Closing Outside Date Deferred Transfer Employee 2.9(b)(iii) 6.1(a) Delayed Reversion Approvals 2.9(c)(i) Delayed Reversion Date 2.9(c)(i) Delayed Reversion Entit 2.9(c)(i) DOL 3.10(b) Education Savings Plan 6.6 Environmental Permits 3.14(a)(ii) Equity Commitment Letters 4.4(b) Equity Financing 4.4(b) Equity Investors 4.4(b) Escrow Account Escrow Agent FCPA 2.2(b) 2.2(b) 1.1 Final Adjustment Amount 2.6(c) 15 Final Post-Closing Adjustment Statement 2.6(c) Financial Statements 3.5(a) Financing 4.4(b) Foreign Transfer and Acquisition Agreement 2.9(a) Governmental Approvals 5.3(a) Guarantors Recitals Guaranty Recitals Holdback Amount 2.2(b) Indemnified Guarantees 5.8(a) Indemnified Party 10.4(a) Indemnifying Party 10.4(a) Independent Accounting Firm 2.6(c) Initial Post-Closing Adjustment Statement 2.5(a) Lease 3.12(b) Leased Real Property 3.12(b) Leases 3.12(b) Leave Employee Material Contracts 6.1(a) 3.15(a) MH Education Preamble MHE DC Plan MHE Supplemental 401K Plan New Plans 6.12 6.11 6.1(d) Non-U.S. Business Employee Plan Notice of Disagreement 3.10(a) 2.6(a) Noticed Business Employee Old Plans 6.13 6.1(d) Operating Cash Outside Date 5.7 9.1(b)(i) Owing Party 9.4(c) Owned Real Property 3.12(a) Parent Preamble Parent DC Plan Parent’s Allocation Notice Parent Indemnitees 6.12 2.8 5.8(a) Parent Options Parent Plan 6.9 3.10 Parent Restricted Share Parent RSU Awards Parent Savings Plan 6.9 6.9 6.6 Parent Supplemental 401K Plan Parties 6.11 Preamble Party Preamble PBGC 3.10(b) Plan of Reorganization Recitals Post-Closing Adjustment 2.7 16 Pre-Adjustment Amount 2.2(a) Privacy Policie s 3.16(d) Purchase Price Purchase Price Allocation Purchaser 2.2(a) 2.8 Preamble Purchaser’s Allocation Purchaser Disclosure Schedule 2.8 IV Purchaser Indemnified Parties Purchaser Tax Indemnified Parties Representatives Required Amount Resolution Period 10.2(a) 7.2 5.14(d) 4.4(d) 2.6(b) Restricted Party 5.12(c) Reverse Termination Fee 9.4(a) Review Period 2.5(b) Sale 2.1 Section338(h)(10) Elections 7.1(a) Section338(h)(10) Forms 7.1(b) Seller Preamble Seller Disclosure Schedule III Seller Indemnitees 5.13(a) Seller Note 2.2 Seller Tax Indemnified Parties Sellers 7.3 Preamble Sellers Indemnified Parties 10.3(a) Shares Recitals Solvent 4.5 Specified Deferred Business Specified Termination 2.9(b) 9.4(a) Straddle Period Return Subsequent Loss Tax Sharing Agreement Third Party Claim 7.5(b) 7.6(d) 3.13(j) 10.4(a) Transaction Accounting Principles 2.4(b) Transferred Companies Recitals Transferred Company Recitals Transferred Employee Transferred Leave 6.1(a) 6.4 Transferred Savings Plan Participants 6.6 WARN 3.11(d) 17 ArticleII THE SALE AND PURCHASE Sale and Purchase of Shares . Upon the terms and subject to the conditions set forth in this Agreement, at the closing of the transactions contemplated by this Agreement (the “ Closing ”), each Seller shall sell, transfer, convey, assign and deliver to Purchaser and/or its designees, and Purchaser and/or its designees shall purchase and acquire from each Seller, all of such Seller’s right, title and interest in and to the Shares (the “ Sale ”). The transfer of the Foreign Transferred Companies will be effected pursuant to the Foreign Transfer and Acquisition Agreements, as further described in Section2.9(a) . Purchase Price . (a) Subject to Section2.2(b) , in consideration for the Shares, at the Closing, Purchaser (i) shall pay or shall cause to be paid to Parent, on behalf of and in its capacity as agent for Sellers, an aggregate of $2,250,000,000 in cash (the “ Pre-Adjustment Amount ”), to be increased or decreased as a result of the Closing Adjustment and/or Post-Closing Adjustment, if any, pursuant to Section2.4 through Section2.7 (the “ Cash Consideration ”) and (ii) shall cause to be issued a note with an aggregate principal amount of $250,000,000 on the terms set forth in Exhibit F (the “ Seller Note ” and, together with the Cash Consideration, the “ Purchase Price ”). Parent shall, in its capacity as agent for Sellers, allocate the Cash Consideration and Seller Note among the Sellers. (b) Cash Consideration Holdback . At the Closing, only in the event that a Deferred Closing is required, a portion of the Cash Consideration shall be withheld from the Purchase Price (the “ Holdback Amount ”), in respect of the Deferred Businesses, and shall be deposited into an escrow account (the “ Escrow Account ”) in the amounts attributed to such Deferred Businesses as set forth in Schedule IV . The Escrow Account shall be held and disbursed by an escrow agent to be mutually agreed by the Parties in good faith promptly after the date hereof (the “ Escrow Agent ”) in accordance with the terms of this Agreement (including Section 2.9(b) ) and the Escrow Agreement. Parent shall be treated as the owner of the funds deposited in the Escrow Account for all Tax purposes. Closing . (a) The Closing shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, NewYork, NewYork 10019, at 10:00 a.m., NewYork time, on the third (3 rd ) Business Day after all of the conditions set forth in ArticleVIII (other than those conditions that by their nature can only be satisfied or waived at the Closing, but subject to the satisfaction or waiver of those conditions) are satisfied or waived, but subject to Section 5.14(h) , or at such other place, time or date as may be mutually agreed upon in writing by each Seller and Purchaser (the “ Closing Date ”); provided that in respect of each of the Foreign Transferred Companies, the Closing shall take place at such other place in the relevant jurisdiction as may be mutually agreed upon in writing by each Seller and Purchaser. 18 (b) At the Closing: (i) Sellers shall: (A) in respect of each Transferred Company that is not a Foreign Transferred Company and is not a Deferred Business, deliver to Purchaser certificates evidencing the Shares to the extent that such Shares are in certificate form, duly endorsed in blank or with stock powers duly executed in proper form for transfer, and with any required stock transfer stamps affixed thereto, or confirmations of book-entry transfer with respect to the Shares; (B) deliver a certificate, executed by Parent, setting forth the name of each holder of Shares and the number of Shares held by such Person; (C) in respect of each Foreign Transferred Company, execute and deliver to Purchaser the relevant Foreign Transfer and Acquisition Agreement to which such Seller is a party and, except in respect of any Deferred Business, any other documents required (1)by local Law under such Foreign Transfer and Acquisition Agreement or (2)to transfer the Shares of such Foreign Transferred Company; (D) deliver to Purchaser the certificate required to be delivered pursuant to Section8.2(c) ; and (E) execute and deliver to Purchaser each of the Ancillary Agreements to which such Seller is a party. (ii) Purchaser shall: (A) pay to Parent (or to an Affiliate designated by Parent) on behalf of and in its capacity as agent for each Seller, by wire transfer, to an account or accounts designated by Parent (or by such Affiliate) prior to the Closing, in immediately available funds, an aggregate amount equal (1) to the Pre-Adjustment Amount, plus (2) the Closing Adjustment (if the Closing Adjustment is a positive amount) less (3) the absolute value of the Closing Adjustment (if the Closing Adjustment is a negative amount) less (4)the Holdback Amount; (B) deliver to Parent the certificate required to be delivered pursuant to Section8.3(c) ; (C) execute and deliver to Parent and Sellers each of the Ancillary Agreements; (D) in respect of each Foreign Transferred Company, execute and deliver to Parent and Sellers the relevant Foreign Transfer and Acquisition Agreement and, except in respect of any Deferred Business, any other documents required by local Law under such Foreign Transfer and Acquisition Agreement; and (E) pay to the Escrow Agent the Holdback Amount in 19 immediately available funds. Closing Adjustment . (a) Not less than five (5) Business Days prior to the anticipated Closing Date, Parent shall provide Purchaser with a statement (the “ Closing Notice ”) of (x)the estimated Adjustment Amount (the “ Closing Adjustment ”), (y)Parent’s calculation of the Closing Adjustment in reasonable detail and the Cash Consideration (together with supporting documentation for such estimates and any additional information reasonably requested by Purchaser) after giving effect to the Closing Adjustment and (z)the account or accounts to which Purchaser shall transfer funds pursuant to Section2.3 ; provided that if Purchaser provides Parent with less than seven (7) Business Days’ notice of Closing, Parent will provide the Closing Notice within a reasonable period thereafter. (b) The Closing Notice shall be prepared in accordance with the accounting methods, principles and policies described in ScheduleIII hereto and, to the extent not specified therein, GAAP (the “ Transaction Accounting Principles ”), and on a basis consistent with their application in connection with the preparation of the Financial Statements. Post-Closing Statements . (a) Within ninety (90) days after the Closing Date, Purchaser shall prepare and deliver to Parent a statement of the Adjustment Amount (the “ Initial Post-Closing Adjustment Statement ”), setting forth Purchaser’s calculation of the Adjustment Amount in reasonable detail. The Initial Post-Closing Adjustment Statement shall be prepared in accordance with the Transaction Accounting Principles applied consistently with their application in connection with the preparation of the Financial Statements and the Estimated Closing Working Capital. (b) During the forty (40)-day period immediately following Parent’s receipt of the Initial Post-Closing Adjustment Statement (the “ Review Period ”), Parent, Sellers and their representatives will be permitted to review Purchaser’s books, records and work papers to the extent relating to the Initial Post-Closing Adjustment Statement. Purchaser will, and will use its reasonable best efforts to cause its accountants to, cooperate with and assist Parent and Sellers in the conduct of such review, including by providing reasonable access to such books, records and work papers and making available personnel to the extent reasonably required in connection with such review. (c) Purchaser agrees that, following the Closing through the date that the Final Post-Closing Adjustment Statement becomes final and binding, it will not take or permit to be taken any actions with respect to any accounting books, records, policies or procedures on which the Financial Statements or the Initial Post-Closing Adjustment Statement is based, or on which the Final Post-Closing Adjustment Statement are to be based, that are inconsistent with the Transaction Accounting Principles or that would or would reasonably be expected to materially impede or delay the determination of the Adjustment Amount or the preparation of any Notice of Disagreement or the Final Post-Closing Adjustment Statement in the manner and utilizing the methods provided by this Agreement. 20 Reconciliation of Post-Closing Statements . (a) Parent shall notify Purchaser in writing prior to the expiration of the Review Period if Parent believes the Initial Post-Closing Adjustment Statement contains mathematical errors or was not prepared in accordance with Section2.5(a) , which notice shall describe with reasonable specificity the basis for such belief (the “ Notice of Disagreement ”). If no Notice of Disagreement is received by Purchaser prior to the expiration of the Review Period, then the Initial Post-Closing Adjustment Statement shall be deemed to have been accepted by Parent and shall become final and binding upon the Parties in accordance with Section2.6(c) . (b) During the thirty (30) days immediately following the delivery of a Notice of Disagreement (the “ Resolution Period ”), Parent and Purchaser shall seek in good faith to resolve any differences that they may have with respect to the matters specified in the Notice of Disagreement. All such discussions related thereto shall be governed by Rule 408 of the Federal Rules of Evidence and any similar state rule shall not apply. Accordingly, evidence of such discussions shall not be admissible or used by any Party in any future proceedings between the Parties, including any proceedings before or with the Independent Accounting Firm, except as otherwise provided in Rule 408. (c) If, at the end of the Resolution Period, Parent and Purchaser have been unable to resolve any differences that they may have with respect to the matters specified in the Notice of Disagreement, Parent and Purchaser shall submit all matters that remain in dispute with respect to the Notice of Disagreement (along with a copy of the Initial Post-Closing Adjustment Statement marked to indicate those line items that are not in dispute) to Deloitte & Touche LLP or another independent certified public accounting firm in the United States of good national reputation mutually acceptable to Parent and Purchaser (the “ Independent Accounting Firm ”). Within thirty (30) days after the Independent Accounting Firm’s selection, the Independent Accounting Firm shall make a final written determination, binding on the Parties to this Agreement, and upon which a judgment may be rendered by a court having proper jurisdiction thereover, of the appropriate amount of each of the line items in the Initial Post-Closing Adjustment Statement which remain in dispute as indicated in the Notice of Disagreement which Parent and Purchaser have submitted to the Independent Accounting Firm. The Independent Accounting Firm shall calculate, based solely on the written submissions of Purchaser, on the one hand, and Parent, on the other hand, and not by independent investigation (and acting as an expert in accounting), the Adjustment Amount and shall be instructed that its calculation (i)must be made in accordance with the standards and definitions in this Agreement (including the Transaction Accounting Principles), and (ii)with respect to each item in dispute, such determination shall not be in excess of the higher, nor less than the lower, of the amounts advocated by Parent in the Notice of Disagreement or by Purchaser in the Initial Post-Closing Adjustment Statement with respect to such disputed line item. The statement of the Adjustment Amount that is final and binding on the Parties, as determined either through agreement of the Parties pursuant to Section2.6(a) or 2.6(b) or through the action of the Independent Accounting Firm pursuant to this Section2.6(c) , is referred to as the “ Final Post-Closing Adjustment Statement ”, and the Adjustment Amount set forth therein as the “ Final Adjustment Amount .” (d) All fees and expenses relating to the work, if any, to be performed by the Independent Accounting Firm shall be borne by Parent on the one hand, and Purchaser on the 21 other hand, in proportion to the differences between the Working Capital amount as determined by the Independent Accounting Firm and the Working Capital amount set forth in the Notice of Disagreement and the Initial Post-Closing Adjustment Statement, respectively. During the review by the Independent Accounting Firm, Purchaser, Parent and Sellers and their respective accountants will each make available to the Independent Accounting Firm interviews with such personnel, and such information, books and records and work papers, as may be reasonably required by the Independent Accounting Firm to fulfill its obligations under Section2.6(c) ; provided , however , that the accountants of Parent or Purchaser shall not be obliged to make any work papers available to the Independent Accounting Firm except in accordance with such accountants’ normal disclosure procedures and then only after such firm has signed a customary agreement relating to such access to work papers in form and substance reasonably acceptable to such accountants. In acting under this Agreement, the Independent Accounting Firm will be entitled to the privileges and immunities of an arbitrator. Post-Closing Adjustment .The “ Post-Closing Adjustment ” shall be equal to (i)the Final Adjustment Amount less (ii)the Closing Adjustment. If the Post-Closing Adjustment is a positive amount, then Purchaser shall pay in cash to Parent (or one or more Affiliates designated by Parent), on behalf of and in its capacity as agent for Sellers, the amount of the Post-Closing Adjustment. If the Post-Closing Adjustment is a negative amount, then Parent (or an Affiliate designated by Parent), on behalf of and in its capacity as agent for Sellers, shall pay in cash to Purchaser the amount of the Post-Closing Adjustment. Any such payment shall be made within five (5) Business Days after the Final Post-Closing Adjustment Statement is delivered, together with interest thereon at the Interest Rate from the Closing Date until the date of payment. Subject to Section2.9(b) , the Cash Consideration shall equal the Pre-Adjustment Amount, (x) plus the Final Adjustment Amount, if the Final Adjustment Amount is positive, or (y)less the absolute value of the Final Adjustment Amount, if the Final Adjustment Amount is negative. Purchase Price Allocation . Sellers and Purchaser agree to (and agree to cause their respective Affiliates to) allocate the Purchase Price and any assumed liabilities treated as amount realized, for Tax purposes, among the assets and shares deemed sold for U.S. federal income Tax purposes in accordance with Schedule IV attached hereto (the “ Purchase Price Allocation ”). Within one hundred twenty (120) days after the Closing Date, Purchaser shall deliver to Parent a proposed allocation of the Purchase Price (and other relevant amounts) as of the Closing Date, which allocation shall incorporate, reflect and be consistent with the Purchase Price Allocation and be determined in a manner consistent with Sections 338 and 1060 of the Code and the Treasury Regulations promulgated thereunder (the “ Purchaser’s Allocation ”). If Parent disagrees with Purchaser’s Allocation, Parent may, within sixty (60) days after delivery of Purchaser’s Allocation, deliver a notice (the “ Parent’s Allocation Notice ”) to Purchaser to such effect, specifying those items as to which Parent disagrees and setting forth Parent’s proposed allocation of the Purchase Price (and other relevant amounts). If the Parent’s Allocation Notice is duly delivered, Parent and Purchaser shall, during the twenty (20) days following such delivery, use commercially reasonable efforts to reach agreement on the disputed items or amounts in order to determine the allocation of the Purchase Price (and other relevant amounts), which allocation shall incorporate, reflect and be consistent with the Purchase Price Allocation. If Parent and Purchaser are unable to reach such agreement, they shall promptly thereafter cause the Independent Accounting Firm to resolve any remaining disputes. Any allocation of the 22 Purchase Price (and other relevant amounts) determined pursuant to the decision of the Independent Accounting Firm shall incorporate, reflect and be consistent with the Purchase Price Allocation. All fees and expenses relating to the work, if any, to be performed by the Independent Accounting Firm shall be borne equally by Sellers, on the one hand, and Purchaser, on the other hand. The allocation of the Purchase Price (and other relevant amounts), as prepared by Purchaser if no Parent’s Allocation Notice has been given, as adjusted pursuant to any agreement between Parent and Purchaser or as determined by the Independent Accounting Firm (the “ Allocation ”) shall be conclusive and binding on all Parties. The Allocation shall be adjusted, as necessary, to reflect any subsequent adjustments to the Purchase Price pursuant to Section2.7 , Section 2.9 or Section7.10 . Any such adjustment shall be allocated to the asset, assets, share or shares (if any) to which such adjustment is attributable; provided that to the extent there are no such assets or shares, such adjustment shall be allocated pro rata among the assets and shares deemed sold for U.S. federal income Tax purposes. Sellers and Purchaser agree (and agree to cause their respective Affiliates) to prepare and file all relevant federal, state, local and foreign Tax Returns (including, but not limited to, IRS Forms 8883 and 8594) in accordance with the Allocation. None of Sellers, Purchaser or any of their respective Affiliates shall take any position inconsistent with the Allocation on any Tax Return or in any Tax Proceeding, in each case, except to the extent otherwise required pursuant to a “determination” within the meaning of Section1313(a) of the Code (or any similar provision of applicable state, local or foreign Law). Foreign Transfer and Acquisition Agreements; Deferred Closings; Delayed Transfers . (a) Foreign Transfer and Acquisition Agreements . The transfer of each Foreign Transferred Company will be effected pursuant to an individual short-form acquisition agreement (each a “ Foreign Transfer and Acquisition Agreement ”) on a country-by-country basis in substantially the same form as the applicable Foreign Transfer and Acquisition Agreement attached as ExhibitG to this Agreement; provided in each case that the Foreign Transfer and Acquisition Agreements shall serve purely to effect the legal transfer of the applicable Foreign Transferred Company and shall not have any significant effect on the value being received by Purchaser or given by Sellers, including the allocation of assets and Liabilities as between them, all of which shall be determined in accordance with this Agreement. (b) Deferred Closings . (i) If, as of the Closing, in any country other than a Primary Jurisdiction (any such country, a “ Deferred Closing Jurisdiction ”), (A)there is an applicable Law then in effect in the Deferred Closing Jurisdiction or a Governmental Entity in the Deferred Closing Jurisdiction shall have issued or entered an Order that is then in effect, either or both of which has the effect of restraining, enjoining, or making illegal the transactions contemplated by this Agreement or otherwise prohibiting the consummation of the Sale or the transactions contemplated hereby with respect to such jurisdiction or to occur outside of such jurisdiction, (B)any filing with, notice to, or permit, authorization, registration, consent or approval of a Governmental Entity in the Deferred Closing Jurisdiction that is required to consummate the purchase by Purchaser of the Shares of a Transferred Company (or the indirect purchase of a Subsidiary thereof) incorporated or 23 organized in the Deferred Closing Jurisdiction (the “ Deferred Closing Governmental Approvals ”) shall not have been obtained or (C)any consent listed on Section2.9(b) of the Seller Disclosure Schedule shall not have been obtained with respect to the Transferred Company specified therein (the “ Specified Deferred Business ”), then the closing of the transactions contemplated hereby (“ Deferred Closing ”) with respect to such Transferred Company (or Transferred Companies) (each, a “ Deferred Business ”) shall be deferred until the third (3rd) Business Day (a “ Deferred Closing Date ”) following the satisfaction or waiver (other than those conditions that by their nature can only be satisfied or waived at the Closing, but subject to the satisfaction or waiver of those conditions) of the conditions described in Section8.4 with respect to such Deferred Business. (ii) Until the Deferred Closing Outside Date, Parent, Sellers and Purchaser shall, consistent with any contractual obligation or any applicable legal or fiduciary obligation under applicable Law, use reasonable best efforts to cooperate in a mutually agreeable arrangement under which Purchaser (or one or more of its Affiliates) would, in compliance with applicable Law, obtain the benefits and assume the obligations and bear the economic burdens associated with operating a Deferred Business for the period between the Closing and the Deferred Closing with respect to such Deferred Business. Notwithstanding the foregoing, during the period beginning on the Closing Date and ending on the earlier of the Deferred Closing Date and the Deferred Closing Outside Date, except as Purchaser may consent in writing, Parent shall conduct the operations of the Deferred Business in the ordinary course consistent with past practice ( provided that (x) Purchaser shall promptly reimburse Parent for any amounts invested by any member of the Parent Group in such Deferred Business in the ordinary course consistent with past practice (“ Deferred Business Investments ”), (y) Parent shall have no obligation to and shall not make any Deferred Business Investments that, individually, or in the aggregate, exceed $1,000,000 without the prior consent of Purchaser and (z) Parent shall provide Purchaser with reasonable advance notice of Parent’s intent to make a Deferred Business Investment), and Parent shall not, and shall not permit the Deferred Business to: (A) except in the ordinary course of business, incur or assume any liabilities, obligations or indebtedness for borrowed money; (B) make or pay any dividend or distribution, whether of cash or other assets on a non pro rata basis (such dividends or distributions to be paid to Purchaser upon the applicable Deferred Closing Date); or (C) sell, lease, license or otherwise dispose of any asset of the Deferred Business to any Person except for sales of inventory or product in the ordinary course of business. (iii) At each Deferred Closing, if any, Purchaser and Parent shall execute and deliver joint written instructions to the Escrow Agent instructing the Escrow Agent to release from the Escrow Account to Parent (or to a designee of Parent), on behalf of and in its capacity as agent for each Seller, by wire transfer to an account or accounts designated by Parent (or by such designee), an amount equal to the Deferred Purchase Price in respect of such Deferred Business (as set forth in ScheduleIV hereto, as such Schedule IV may be updated by mutual agreement of the Parties hereto prior to the Closing Date). As promptly as practicable following the first anniversary of the date of this Agreement (as may be extended pursuant to the following proviso, the “ Deferred Closing Outside Date ”), Purchaser and Parent shall execute and deliver joint written instructions to the Escrow Agent instructing the Escrow Agent to release any remaining Holdback Amount then held in the Escrow Account (or right or claim thereto) to Purchaser, and the Cash Consideration and the 24 Purchase Price shall be adjusted downward to reflect any such relinquishment to Purchaser; provided , however that as long as Sellers are using their reasonable efforts to secure all requisite approvals, such Deferred Closing Outside Date shall be extended to the earlier of (A) the third (3 rd ) Business Day after the date on which all approvals from a Governmental Entity required to complete the applicable Deferred Closings are received and (B) the third (3 rd ) anniversary of the date of this Agreement. (iv) At each Deferred Closing, if any, (A)Purchaser shall deliver to the relevant Seller any of the documents or other deliverables required to be delivered pursuant to Section2.3(b)(ii) to the extent related to the Deferred Business and not previously delivered to the relevant Seller at the Closing, and (B)the relevant Seller shall deliver to Purchaser any of the documents or other deliverables required to be delivered pursuant to Section2.3(b)(i) to the extent related to the Deferred Business and not previously delivered to Purchaser at the Closing. (v) In respect of each Deferred Business, Sellers and Purchaser shall continue to comply through the applicable Deferred Closing Date (or Deferred Closing Outside Date) with all covenants and agreements contained in this Agreement that are required by their terms to be performed prior to the Closing, including the covenants of Sellers contained in Section5.4 and the covenants of the Parties contained in Section5.3 . (vi) If any equity interests of the Specified Deferred Business not currently owned, directly or indirectly, by Parent, are acquired by Parent following the date hereof and prior to the Closing Date or Deferred Closing Date, as applicable, including as a result of the exercise of the rights identified on Section 2.9(b) of the Seller Disclosure Schedule, (A) the equity interests so acquired shall be transferred to Purchaser at the Closing Date or Deferred Closing Date, as applicable, (B) Parent shall pay or cause to be paid the purchase price therefor, up to the amount specified in Section 2.9(b)(vi) of the Seller Disclosure Schedule, and (C) each of Parent and Purchaser shall pay or cause to be paid 50% of the excess of the purchase price therefor over Section 2.9(b)(vi) of the Seller Disclosure Schedule. Parent and Purchaser shall jointly control any negotiations with respect to such acquisition, and neither Parent nor Purchaser shall agree to any acquisition without the other’s consent (not to be unreasonably withheld, conditioned or delayed). (c) Delayed Reversions . (i) If, as of the Closing, any approval (“ Delayed Reversion Approvals ”) required to transfer the shares of the entity listed on Section2.9(c) of the Seller Disclosure Schedule(“ Delayed Reversion Entity ”) held by any member of the Education Group to any member of the Parent Group has not been obtained, then on the third (3 rd ) Business Day after all the Delayed Reversion Approvals have been obtained (“ Delayed Reversion Date ”) Purchaser shall, and shall cause the members of the Education Group to, sell, assign, transfer and convey to the applicable Seller or another entity designated by such Seller, and the applicable Seller shall purchase, acquire and accept from Purchaser and Transferred Companies, all of the right, title and interest of Purchaser and the Transferred Companies in the Delayed Reversion Entity. 25 (ii) If the Delayed Reversion Approvals have not been obtained prior to the Closing Date, then during the period beginning on the Closing Date and ending on the Delayed Reversion Date, Purchaser shall provide Seller with its reasonable cooperation in obtaining the Delayed Reversion Approvals. (iii) If the Delayed Reversion Approvals have not been obtained prior to the Closing Date, then during the period beginning on the Closing Date and ending on the Delayed Reversion Date, except as Sellers may consent in writing, Purchaser shall conduct the operations of the Delayed Reversion Entity in the ordinary course consistent with past practice (except that Purchaser shall not be required to invest any additional funds into a Delayed Reversion Entity), and Purchaser shall not, and shall not permit the Delayed Reversion Entity to: (A)except in the ordinary course of business, incur or assume any liabilities, obligations or indebtedness for borrowed money; (B)make or pay any dividend or distribution, whether of cash or other assets; or (C)sell, lease, license or otherwise dispose of any asset of the Delayed Reversion Entity to any Person except for sales of inventory or product in the ordinary course of business. Witholding .Purchaser shall be entitled to deduct and withhold from the consideration otherwise payable pursuant to this Agreement such amounts as Purchaser is required to deduct and withhold with respect to the making of such payment under the Code, or any provision of state, local or foreign Tax law. Subject to Section 7.13 , to the extent that such amounts are so withheld and paid over to the proper Governmental Entity by Purchaser, such withheld and deducted amounts will be treated for all purposes of this Agreement as having been paid to the holders of Shares in respect of which such deduction and withholding was made by Purchaser. Purchaser shall deliver to Parent a receipt evidencing the payment of any such withheld and deducted amounts to the appropriate Governmental Entity. ArticleIII REPRESENTATIONS AND WARRANTIES OF PARENT Except as set forth in the disclosure schedule delivered to Purchaser prior to the execution of this Agreement (the “ Seller Disclosure Schedule ”) ( provided that disclosure in any section of the Seller Disclosure Schedule shall apply to any other section to the extent that the relevance of such disclosure to such other section is reasonably apparent on its face), Parent represents and warrants to Purchaser as follows: Organization and Qualification Subsidiaries .Each Seller and each member of the Education Group is a corporation, limited liability company or other legal entity duly organized, validly existing and in good standing under the Laws of the jurisdiction of its organization and each member of the Education Group has all requisite corporate or other organizational power and authority to own, lease and operate its properties and assets, and carry on its businesses as now being conducted and is duly licensed or qualified to do business and is in good standing as a foreign corporation in each jurisdiction where the conduct of its business requires such qualification, except where the failure to be so licensed or qualified or in good standing or to have such power or authority has not had or would not reasonably be expected to be, individually or in the aggregate, material to the Education Group, including the Transferred 26 Companies and their Subsidiaries, taken as a whole. Capitalization of the Members of the Education Group . Section 3.2 of the Seller Disclosure Schedule sets forth a true and complete list of the Shares as of the date hereof. The Shares have been duly authorized, validly issued, fully paid and are non-assessable (to the extent such concepts are applicable), are properly reflected in the respective Company’s books and records, are free and clear of all Liens, except for Permitted Liens, and were not issued in violation of any preemptive rights. Except for the Shares or any interest held by a member of the Education Group, there are no shares of common stock, preferred stock or other equity interests of any member of the Education Group reserved, issued or outstanding, and there are no preemptive or other outstanding rights, right of first offer, right of first refusal, subscriptions, options, warrants, stock appreciation rights, phantom stock, profit participation rights, redemption rights, repurchase rights, convertible, exercisable, or exchangeable securities or other agreements, arrangements or commitments of any character relating to the issued or unissued share capital or other ownership interest in any member of the Education Group or any other securities or obligations convertible or exchangeable into or exercisable for, or giving any Person a right to subscribe for or acquire, any securities of any member of the Education Group, and no securities evidencing such rights are authorized, issued or outstanding. No member of the Education Group has any outstanding bonds, debentures, notes or other obligations which provide the holders thereof the right to vote (or are convertible or exchangeable into or exercisable for securities having the right to vote) with the stockholders of such member of the Education Group on any matter. Authority Relative to this Agreement . Sellers have all necessary power and authority, and have taken all action necessary, to execute, deliver and perform this Agreement and the Ancillary Agreements, and to consummate the transactions contemplated by this Agreement and the Ancillary Agreements, in accordance with the terms thereof. This Agreement and each Ancillary Agreement to which Sellers are a party has been duly and validly executed and delivered by Sellers, and, assuming the due authorization, execution and delivery of this Agreement and each respective Ancillary Agreement by Purchaser, constitutes a valid, legal and binding agreement of Sellers, enforceable against Sellers in accordance with its terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding at equity or at Law). Consents and Approvals; No Violations . No filing with or notice to, and no license, permit, authorization, registration, consent or approval of, any Governmental Entity is required on the part of Sellers for the execution, delivery and performance by Sellers of this Agreement or the consummation by Sellers of the transactions contemplated by this Agreement, except for (i) compliance with any applicable requirements of the HSR Act and under any non-U.S. Antitrust Laws and the Investment Canada Act; (ii) compliance with any foreign, state or federal licenses or permits relating to the Business listed on Section 3.4 of the Seller Disclosure Schedule; or (iii) any such filings, notices, licenses, permits, authorizations, registrations, consents or approvals, the failure to make or obtain have not had or would not reasonably be expected to, individually or in the aggregate, (A) prevent, materially delay or materially impair 27 the consummation of the transactions contemplated by this Agreement; or (B) be material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Assuming compliance with the items described in clauses (i)through (iii)of the preceding sentence, neither the execution, delivery and performance of this Agreement and each Ancillary Agreement to which Sellers are a party nor the consummation by Sellers of the transactions contemplated by this Agreement will (1)conflict with or result in any breach, violation or infringement of any provision of the respective articles of incorporation or by-laws (or similar governing documents) of Sellers or any member of the Education Group, (2)result in a breach, violation or infringement of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to the creation of any Lien, except for Permitted Liens, or any right of termination, amendment, cancellation or acceleration) under, any of the terms, conditions or provisions of any Material Contract or Lease or (3)violate or infringe any Law applicable to any member of the Education Group or any of their respective properties or assets, except in the case of (2)or (3)for breaches, violations, infringements, defaults, Liens or other rights that have not had or would not reasonably be expected to, individually or in the aggregate, (I) prevent, materially delay or materially impair the consummation of the transactions contemplated by this Agreement; or (II) be material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Financial Statements; Liabilities . (a) Section3.5(a) of the Seller Disclosure Schedule sets forth a true and complete copy of the following financial statements: (i)the audited combined balance sheets of the Business, as of December31, 2011 and 2010, (ii)the audited combined statements of income for each of the years ended December31, 2011, 2010 and 2009; (iii)the audited combined statements of cash flows for each of the years ended December31, 2011, 2010 and 2009, (iv)the unaudited combined balance sheet of the Business as of June30, 2012, and 2011, (v)the unaudited combined statements of income for the six-month periods ended June30, 2012 and 2011 and (vi)the unaudited combined statements of cash flows for the six-month periods ended June30, 2012 and 2011 (the items referred to in clauses(i)through (vi), with any notes thereto, being herein collectively referred to as the “ Financial Statements ”). The Financial Statements have been prepared in accordance with GAAP applied on a consistent basis (except as may be noted therein) and present fairly, in all material respects, the combined financial position and the combined results of operations of the Business as of the respective dates thereof or the periods then ended. Except as set forth in the Financial Statements, none of the members of the Education Group maintains any “off-balance-sheet arrangement” within the meaning of Item 303 of Regulation S-K of the SEC. (b) There are no Liabilities or obligations (including surety bonds, letters of credit or any other form of financial assurance) of the members of the Education Group, in operation of the Business, of any nature, whether or not accrued, contingent or otherwise, that would be required by GAAP to be reflected on a combined and consolidated balance sheet of the members of the Education Group, other than those that (i)are reflected or reserved against on the Financial Statements or otherwise disclosed in the Form 10, as amended prior to the date hereof, (ii)have been incurred in the ordinary course of business since the date of the most recent balance sheet included in the Financial Statements or (iii) individually or in the aggregate, are not or would not reasonably be expected to be, material to the Education Group, including the 28 Transferred Companies and their Subsidiaries, taken as a whole. (c) The accounting controls of Parent and the members of the Education Group have been and are sufficient to provide reasonable assurances that (i)all Education Group transactions are executed in accordance with management’s general or specific authorization, and (ii)all Education Group transactions are recorded as necessary to permit the accurate preparation of Financial Statements in accordance with GAAP and to maintain proper accountability for such items, in each case, except as individually or in the aggregate, are not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Abscence of Certain Changes or Events .Except as contemplated by this Agreement or in preparation for the separation of the Education Group from Parent, since December31, 2011 through the date of this Agreement, (a) Sellers have conducted the Business and operated their properties in the ordinary course of business consistent with past practice, and (b)the Education Group has not taken any action which, if taken after the date hereof, would require the consent of Purchaser pursuant to Section 5.4(b)(iii) , Section 5.4(b)(vi) and Section 5.4(b)(ix) . Since December31, 2011 through the date of this Agreement, there has not occurred any event that has had or would reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. Litigation . Except with respect to Environmental Matters, which are addressed in Section3.14 , (a)there is no material civil, criminal or administrative Action pending, or to the Knowledge of Parent, threatened, against any member of the Education Group, and (b)no member of the Education Group is subject to any outstanding Order, writ, or injunction that prohibits Parent or the Education Group to consummate fully the transactions contemplated hereby. Compliance with Laws . Except with respect to Environmental Matters, which are addressed in Section3.14 , and with respect to Anti-Corruption Laws, which are addressed in Section 3.21 , Sellers and the members of the Education Group are, and have been for the prior eighteen (18) month period, operating the Business in compliance with all Laws and Orders applicable to the Business, except where the failure to be in compliance has not had or would not reasonably be expected to be, individually or in the aggregate, material to the Education Group, including the Transferred Companies and their subsidiaries, taken as a whole. Neither Sellers nor any member of the Education Group have received any written notice of or been charged with the violation of any Laws applicable to the Business, except where such violation has not had or would not reasonably be expected to be, individually or in the aggregate, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Permits . Except with respect to Environmental Matters, which are addressed in Section3.14 , the members of the Education Group have, or will have as of the Closing, all Permits which are required for the operation of the Business as presently conducted, other than those the failure of which to possess would not reasonably be expected to be material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole, individually or in the aggregate, or prevent, materially delay or materially impair the consummation of the transactions contemplated by this Agreement. Neither Sellers nor the 29 members of the Education Group are in default or violation (and no event has occurred which, with notice or the lapse of time or both, would constitute a default or violation) of any term, condition or provision of any Permit to which such Person is a party, except where such default or violation has not had or would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. Employee Benefit Plans . (a) For purposes of this Agreement, (i)the term “ Benefit Plan ” shall mean each compensation and/or benefit plan, program, policy, practice, contract, agreement or other arrangement (whether or not such plan is subject to ERISA), including any employee welfare plan within the meaning of Section3(1) of ERISA, any employee pension benefit plan within the meaning of Section3(2) of ERISA, and any bonus, incentive, deferred compensation, vacation, stock purchase, stock option, stock appreciation rights, stock-based rights, medical, profit sharing, insurance, retirement, supplemental retirement, severance, retention, termination, employment, change-of-control or fringe benefit plan, program or agreement, whether or not in writing and whether or not funded, in each case that is sponsored, maintained or contributed to by Sellers or any of their Affiliates for the benefit of the current or former employees, directors, consultants or independent contractors of the Business or with respect to which Sellers or any of their Affiliates have any actual or contingent Liability with respect to the Business; provided , however , that “Benefit Plan” shall not include any statutory arrangement under applicable Law, any author agreement or any contributor agreement, (ii)the term “ Business Employee Plan ” means each Benefit Plan maintained, sponsored or contributed to solely for the benefit of the Business Employees located in the United States, (iii)the term “ Parent Plan ” means a Benefit Plan maintained, sponsored or contributed to by Sellers or any of their Affiliates for the benefit of Business Employees and other employees of Sellers and their Subsidiaries, and (iv) the term “ Non-U.S. Business Employee Plan ” means each Benefit Plan maintained, sponsored or contributed to solely for the benefit of the Business Employees located outside the United States. Section3.10(a) of the Seller Disclosure Schedule identifies each Business Employee Plan, each Non-U.S. Business Employee Plan and each material Parent Plan. No Parent Plan is sponsored by any member of the Education Group. (b) With respect to each material Benefit Plan, Sellers have made available to Purchaser true, correct and complete copies of the plan document, including all amendments thereto, and the current summary plan description and any modifications thereto. Except as specifically provided in the documents made available to Purchaser pursuant to the immediately preceding sentence and as set forth in Section3.10(a) of the Seller Disclosure Schedule, as of the date of this Agreement, there are no amendments to, or proposals to suspend or terminate, any material Benefit Plan that have been adopted or approved, nor have Sellers or any member of the Education Group undertaken to make any such amendments or such proposals or to adopt or approve any new material Benefit Plan. With respect to each Business Employee Plan and the Parent Savings Plan, Sellers have made available to Purchaser true, correct and complete copies of (in the case of each of clauses (i) through (iv) below) to the extent applicable) (i)the two most recent Form 5500, any attached financial statement and any related actuarial reports, (ii)the most recent IRS determination or opinion letter with respect to such Benefit Plan and related trust intended to be qualified under Section401(a) of the Code and any pending request for such determination letter, (iii)all related trust documents, insurance contracts or other funding 30 vehicles and (iv)all material correspondence to or from IRS, the United States Department of Labor (“ DOL ”), the Pension Benefit Guaranty Corporation (“ PBGC ”) or any other Governmental Entity received in the last three years, including any filings under the IRS’s Employee Plans Compliance Resolution System Program or any of its predecessors or of the DOL’s Delinquent Filer Program, if any. With respect to each material Non-U.S. Business Employee Plan, the Sellers have made available to Purchaser true, correct and complete copies of all related trust documents, insurance contracts or other funding vehicles. (c) Except as would not result in any Liability to Purchaser or its Affiliates, each Parent Plan (including any related trusts) has been maintained and administered in compliance with its terms and with applicable Law, including ERISA and the Code to the extent applicable thereto. Each Business Employee Plan (including any related trusts) has been maintained and administered in material compliance with its terms and with applicable Law, including ERISA and the Code to the extent applicable thereto. Each of the Business Employee Plans intended to be “qualified” within the meaning of Section401(a) of the Code and the Parent Savings Plan have received a favorable determination letter from the IRS or is entitled to rely upon a favorable opinion issued by the IRS, and, to the Knowledge of Parent, there are no existing circumstances or any events that have occurred that could reasonably be expected to adversely affect the qualified status of any such plan. All material contributions and premiums required to have been paid by Sellers, their Affiliates, any member of the Education Group, or any of their respective ERISA Affiliates under the terms of any Business Employee Plan or Non-U.S. Business Employee Plan, or related funding arrangement, or pursuant to any applicable Law have been paid within the time so prescribed or have been properly accrued in accordance with GAAP. No current or former employee, director, consultant or independent contractor of the Business has been improperly excluded from participation in any Business Employee Plan or Non-U.S. Business Employee Plan. (d) No Business Employee Plan provides for medical, disability, life insurance or other welfare benefits with respect to any of the Business Employees beyond their retirement or other termination of service, other than (i)coverage mandated by applicable Law and at the expense of the employee or former employee or (ii)benefits under any “employee pension benefit plan” (as such term is defined in Section3(2) of ERISA). No Non-U.S. Business Employee Plan provides for medical, disability, life insurance or other welfare benefits with respect to any of the Business Employees beyond their retirement or other termination of service, other than (i)coverage mandated by applicable Law or (ii)benefits under any defined contribution or defined benefit pension plan. No Business Employee Plan is subject to Title IV of ERISA and no Business Employee Plan is or has within the last six (6) years been subject to Title IV of ERISA or the minimum funding requirements of Section412 of the Code. No Business Employee Plan is a plan that has two or more contributing sponsors, at least two of whom are not under common control, within the meaning of Section4063 of ERISA. None of Sellers, any member of the Education Group or any of their respective ERISA Affiliates contributes to or, within the last six years, has contributed to, had any obligation to contribute to, or withdrawn in a complete or partial withdrawal from any “multiemployer plan” (within the meaning of Section 4001(a)(3) of ERISA) that is a pension plan under ERISA. No liability under Title IV of ERISA has been incurred by Sellers, any member of the Education Group or any of their respective ERISA Affiliates that has not been satisfied in full (other than with respect to amounts not yet due) and that would reasonably be expected to subject any member of 31 the Education Group or any Business Employee Plan to any Liability, and no condition exists that presents a material risk to the members of the Education Group of incurring any ERISA Affiliate Liability. There are no pending, threatened or, to the Knowledge of Parent, anticipated claims (other than claims for benefits in accordance with the terms of the Business Employee Plans or Non-U.S. Business Employee Plans, as applicable) by, on behalf of or against any of the Business Employee Plans or Non-U.S. Business Employee Plans, or any trusts related thereto, that could reasonably be expected to result in any Liability of the members of the Education Group. None of Sellers, any Affiliates of Sellers, any Business Employee Plan, or, to the Knowledge of Parent, any trustee, administrator, other third-party fiduciary and/or party-in-interest of a Business Employee Plan, has engaged in any breach of fiduciary responsibility or any “prohibited transaction” (as such term is defined in Section406 of ERISA or Section4975 of the Code), to which Section406 of ERISA or Section4975 of the Code applies and which would reasonably be expected to subject any member of the Education Group or any Business Employee Plan to any material tax or material penalty on prohibited transactions imposed by Section4975 of the Code or by ERISA. (e) Except as specifically provided in this Agreement, the execution and delivery of this Agreement and the consummation of the transactions contemplated by this Agreement will not (either alone or in combination with another event) (i)entitle any Business Employee or consultant of the Business to any severance payment, (ii)result in any material payment from any member of the Education Group becoming due, or increase the amount of any compensation due, to any Business Employee or consultant of the Business, (iii)increase any benefits otherwise payable to a Business Employee or consultant of the Business under any Benefit Plan, (iv)result in the acceleration of the time of payment or vesting of any compensation or benefits from Sellers, any member of the Education Group or any of their Affiliates to any Business Employee or consultant of the Business, (v)result in any forgiveness of indebtedness with respect to any Business Employee or consultant of the Business, (vi)trigger any funding obligation under any Business Employee Plan or Non-U.S. Business Employee Plan or impose any restrictions or limitations on the right of any members of the Education Group to administer, amend or terminate any Business Employee Plan or Non-U.S. Business Employee Plan, or (vii)result in any payment or deemed payment (whether in cash, property, the vesting of property or otherwise) to any Business Employee, former employee of the Business, or consultant of the Business or any of their respective Affiliates who is a “disqualified individual” (as such term is defined in Treasury Regulation Section1.280G-1) that could reasonably be construed, individually or in combination with any other such payment, to constitute an “excess parachute payment” (as defined in Section280G(b)(1) of the Code); provided, however, that the representation set forth in this sentence shall not apply with respect to any arrangement established by Purchaser or any of its Affiliates. No Business Employee or consultant of the Business is entitled to receive any additional payment (including any tax gross-up or other payment) from any Sellers, any member of the Education Group or any of their Affiliates as a result of the imposition of the excise Taxes required by Section4999 of the Code or any Taxes required by Section409A of the Code. (f) Except for those matters that, individually or in the aggregate, have not had or would not reasonably be expected to be material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole: (i) each Non-U.S. Business Employee Plan (A)complies with applicable local Law, (B)is fully funded and/or book 32 reserved, as appropriate, based upon reasonable actuarial assumptions, to the extent such plan is intended to be funded and/or book-reserved, (C)has been registered to the extent required, and has been maintained in good standing with applicable regulatory authorities and, (D)if intended to qualify for special Tax treatment, meets all requirements for such treatment, and (ii) as of the date hereof, there is no pending or, to the Knowledge of Parent, threatened litigation relating to any Non-U.S. Business Employee Plan. (g) Each Business Employee Plan that is a “nonqualified deferred compensation plan” (as such term is defined in Section409A(d)(1) of the Code) is in material compliance with Section409A of the Code and the regulations thereunder. Employees; Labor Matters . (a) Sellers have, to the extent permitted under applicable Law, made available to Purchaser a true, correct and complete list as of the date hereof of all Business Employees, including such individual’s employee identification number, job title or function, job location, grade, current salary or wage, all incentive compensation paid to such individual for calendar year 2011 (with respect to a Business Employees located in the United States only), and current status (as to leave or disability status, full-time or part-time, exempt or nonexempt, and temporary or permanent status). (b) As of the date hereof, (i)none of the Business Employees are represented by any union, works council or other entity, (ii)there are no pending or, to the Knowledge of Parent, threatened, strikes or lockouts with respect to any Business Employees, (iii)to the Knowledge of Parent, there is no material union organizing effort pending or threatened involving the Business Employees and (iv)there is no material slowdown, or material work stoppage in effect or, to the Knowledge of Parent, threatened, with respect to the Business Employees. Except for such matters that have not had or would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect: (i)there is no unfair labor practice, labor dispute (other than routine individual grievances) or labor arbitration proceeding pending or, to the Knowledge of Parent, threatened with respect to the Business Employees, and (ii)with respect to the Business Employees, Sellers and their Subsidiaries are in compliance with all applicable Laws respecting (A)employment and employment practices, (B)terms and conditions of employment and wages and hours, (C)workers’ compensation, occupational safety and health, immigration, affirmative action and employee privacy, (D)unfair labor practices and (E) pay equity and the collection and payment of withholding, social security and other Taxes. Sellers and their Affiliates have complied with all legal and/or contractual obligations to notify and/or consult with the unions, works councils and/or other entities representing the Business Employees, of the intention of Sellers and Purchaser to enter into this Agreement and the other transactions contemplated by this Agreement, and have obtained all required approvals and consents from any and all such unions, works councils and other entities, and, to the Knowledge of Parent, there are no legal or contractual claims that may be asserted by any union, works council, other entity representing the Business Employees, or by any employee or employee group, which could prevent, materially delay or materially impair the consummation of the transactions contemplated by this Agreement; provided , however , that the representation in this sentence shall not apply with respect to any action or inaction taken (or omitted) by or at the direction of Purchaser. 33 (c) Except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole, with respect to the operation of the Business, none of Sellers, any member of the Education Group or any of their Affiliates has any direct or indirect liability, whether actual or contingent, with respect to any misclassification of any person as an independent contractor rather than as an employee, with respect to any misclassification of any employee as exempt versus non-exempt within the meaning of the Fair Labor Standards Act of 1933, as amended, and the regulations thereunder, or with respect to any employee leased from another employer. As of the date hereof, to the Knowledge of Parent, no Business Employee listed on Section 3.11(c) of the Seller Disclosure Schedule has given notice of his or her intent to terminate employment. To the Knowledge of Parent, no Business Employee listed on Section 3.11(c) of the Seller Disclosure Schedule is in violation in any material respect of any term of any employment agreement, nondisclosure agreement or noncompetition agreement, which violation has or could reasonably be expected have a material effect on the Business. (d) No member of the Education Group has any unsatisfied Liabilities or is reasonably expected to incur any Liabilities under the Worker Adjustment and Retraining Notification Act of 1998 or any similar applicable state, local or foreign Law (collectively, “ WARN ”) as a result of any action taken by Sellers or any of their Affiliates, including actions taken at the written direction of Parent or as a result of any of the transactions contemplated hereby. Real Property . (a) Section3.12(a) of the Seller Disclosure Schedule sets forth a complete and accurate list as of the date hereof of all of the real property owned or that will be owned as of the Closing Date by the members of the Education Group (the “ Owned Real Property ”). The members of the Education Group have, or will have as of the Closing Date, valid fee simple or equivalent title to all Owned Real Property, free and clear of all Liens (including any occupancy rights), except Permitted Liens, and except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Sellers have not received written notice of any, and to the Knowledge of Parent, there is no, material default under any restrictive covenants affecting the Owned Real Property and there has not occurred any event that with the lapse of time or the giving of notice or both would constitute such a default under any such restrictive covenants, except for any defaults that have not had or would not reasonably be expected to be, individually or in the aggregate, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Other than the rights of Purchaser pursuant to this Agreement (and as contemplated under the Contribution Agreement) and Permitted Liens, there are no outstanding options, rights of first offer, rights of first refusal or other rights in favor of any Person to purchase the Owned Real Property or any portion thereof or interest therein, except as individually or in the aggregate, are not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. (b) Section3.12(b) of the Seller Disclosure Schedule sets forth a complete and 34 accurate list as of the date hereof of all of the real property leased or that will be leased as of the Closing Date by the members of the Education Group (the “ Leased Real Property ”), pursuant to a lease, sublease, license, occupancy or other agreement (each, a “ Lease ” and collectively, the “ Leases ”). The members of the Education Group have, or will have as of the Closing Date, a valid leasehold, subleasehold or other occupancy (as applicable) interest in all Leased Real Property, free and clear of all Liens, except Permitted Liens, except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. All of the Leases are in full force and effect and are enforceable in accordance with their respective terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at Law), except for failures to be in full force and effect or enforceable that individually or in the aggregate, are not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. No member of the Education Group is in breach or default under any Lease and no event has occurred that with notice or lapse of time or both, would constitute such a breach or default by any member of the Education Group, except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. No member of the Education Group has received any written notice of a breach or default under any Lease, and to the Knowledge of Parent, no other party to any Lease is in breach or default thereunder, except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole. Except as, individually or in the aggregate, are not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole, no member of the Education Group has subleased, sublicensed or given any other Person the right to use or occupy any of the Leased Real Property. (c) The Owned Real Property and the Leased Real Property constitute all of the real property that is material to the operation of the Business. Except as, individually or in the aggregate, is not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole, there is no pending or threatened appropriation, condemnation or like Action, or sale or other disposition in lieu of condemnation, affecting the Owned Real Property or any part thereof, or to the Knowledge of Parent, the Leased Real Property or any part thereof. Taxes . (a) All material Tax Returns required to be filed by or with respect to any member of the Education Group have been properly prepared and timely filed (taking into account extensions) and all such Tax Returns are true, correct and complete in all material respects. (b) All material Taxes owed by or with respect to any member of the Education Group have been paid by the due date thereof, and each member of the Education 35 Group has made adequate provision for any material Taxes that are not yet due and payable, for all taxable periods, or portions thereof, ending on or before the Closing Date. (c) There is no pending Action by any taxing authority with respect to any material Taxes of the members of the Education Group, no taxing authority has given written notice of any intention to assert any deficiency or claim for additional material Taxes against a member of the Education Group and no claim in writing has been made by any taxing authority in a jurisdiction where the members of the Education Group do not file Tax Returns that they are or may be subject to taxation by that jurisdiction. (d) There are no outstanding agreements extending or waiving the statutory period of limitations applicable to any claim for, or the period for the collection or assessment or reassessment of, material Taxes due from any member of the Education Group for any taxable period and no request for any such waiver or extension is currently pending. (e) Each member of the Education Group has complied in all material respects with all applicable Laws relating to the withholding of Taxes and has complied in all material respects with all applicable information reporting requirements of all applicable Laws. (f) Within the past two years no member of the Education Group has been a “distributing corporation” or a “controlled corporation” in a distribution intended to qualify under Section 355(a) of the Code. (g) No member of the Education Group has participated in any “listed transaction” within the meaning of Treasury Regulations Section 1.6011-4. (h) Each of the Transferred Companies set forth on Section 3.13(h) of the Seller Disclosure Schedule is treated as an entity that is disregarded as an entity separate from its owner within the meaning of Treasury Regulation Section 301.7701-3. (i) There are no Liens for Taxes upon the assets or properties of any member of the Education Group, except for Permitted Liens. (j) No member of the Education Group (x) is a party to any agreement, contract or arrangement relating to the sharing, allocation or indemnification of Taxes other than any such agreement, contract or arrangement entered into in the ordinary course of business and not primarily relating to Taxes (collectively, “ Tax Sharing Agreements ”) or (y) has any liability for material Taxes of any Person (other than any member of the affiliated group, within the meaning of Section 1504(a) of the Code, filing consolidated federal income Tax returns of which Parent is the common parent) under Treasury Regulation Section 1.1502-6 or Treasury Regulation Section 1.1502-78 (or any similar provision of state, local or foreign Tax law), as a transferee or successor, or by contract. (k) No member of the Education Group will be required to include in a taxable period ending after the Closing Date any material taxable income attributable to income that accrued in a taxable period prior to the Closing Date but was not recognized for Tax purposes in such prior taxable period (or to exclude from taxable income in a taxable period ending after the Closing Date any material deduction the recognition of which was accelerated 36 from such taxable period to a taxable period prior to the Closing Date) as a result of the installment method of accounting, the completed contract method of accounting, the long-term contract method of accounting, the cash method of accounting, Section 481 of the Code or Section 108(i)of the Code (or any comparable provisions of state, local or foreign Tax Law) . (l) Any adjustment of Taxes of the members of the Education Group made by the IRS, which adjustment is required to be reported to the appropriate state, local, or foreign Governmental Entities, has been so reported. (m) No member of the Education Group has executed or entered into a closing agreement pursuant to Section 7121 of the Code or any similar provision of state, local or foreign Tax law, and no member of the Education Group is subject to any private letter ruling of the IRS or comparable ruling of any other Government Entity. (n) The acquisition of the Shares of any Transferred Company that is a domestic corporation for U.S. federal income Tax purposes (other than any Section 338(h)(10) Subsidiary) by Purchaser pursuant to this Agreement will not cause any reduction in any Tax attributes of any such Transferred Company (or any Subsidiary thereof) under Treasury Regulation Section 1.1502-36(d). (o) It is agreed and understood that no representation or warranty is made by Sellers in this Agreement in respect of Tax matters, other than the representations and warranties set forth in Section 3.10 and this Section 3.13 . Environmental Matters . (a) Except for such matters that would not or would not reasonably be expected to (A) prevent, materially delay or materially impair the consummation of the transactions contemplated by this Agreement; or (B) be material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole: (i) the facilities and operations on the Owned Real Property and the Leased Real Property are in compliance with applicable Environmental Laws; (ii) the operation of the Business by Sellers and the members of the Education Group, is and in the prior eighteen (18) month period has been, in compliance with all applicable Environmental Laws, which compliance includes obtaining, maintaining, timely applying for renewal of, and complying with any Permits required under all applicable Environmental Laws for the operation of the Business (the “ Environmental Permits ”), and neither Sellers nor any member of the Education Group have received any written notice of or been charged within the past eighteen (18) months with the violation of any Environmental Law; (iii) neither Sellers nor the members of the Education Group are subject to any pending, or to the Knowledge of Parent, threatened claim alleging that the Business is in violation of any Environmental Law or any Environmental Permit or that Sellers (with respect to the Business) or the members of the Education Group have any liability under any Environmental Law; and 37 (iv) there is no civil, criminal or administrative Action arising under any Environmental Law pending or, to the Knowledge of Parent, threatened against Sellers (with respect to the Business) or any member of the Education Group or relating to the Business, or any currently or previously owned or leased real property of Sellers (with respect to the Business) or the members of the Education Group, and neither Sellers (with respect to the Business) nor any member of the Education Group is subject to any outstanding Order, writ, or injunction arising under any Environmental Law; and (v) in the prior eighteen (18) months there has been no release of any Hazardous Material at, on, under or from the Owned Real Property or, to the Knowledge of Parent, the Leased Real Property or any other currently or previously owned or leased property of Sellers (with respect to the Business) or the members of the Education Group. (b) It is agreed and understood that no representation or warranty is made by Sellers in this Agreement in respect of Environmental Matters, other than the representations and warranties set forth in this Section 3.14 and Sections 3.4 and 3.15(a)(xv) . (c) Sellers have made available to Purchaser all material environmental assessments, material audits and other material environmental documents relating to the Owned Real Property, the Leased Real Property, the members of the Education Group or the Business that are in possession, custody or control of Sellers. Material Contracts . (a) Section3.15 of the Seller Disclosure Schedule sets forth as of the date of this Agreement a true and complete list of the following Contracts (other than purchase orders and invoices) to which any Seller or any member of the Education Group is a party or is bound with respect to the Business (the “ Material Contracts ”): (i) Contracts with authors relating to the top: (A) 10 works based on revenue for the last three (3) calendar years for the professional, international and school product categories of the Business; and (B) 50 works based on revenue for the last three (3) calendar years for the higher education product category of the Business; (ii) Contracts with any content provider (other than authors) under which such content provider was paid at least $500,000 by the members of the Education Group during any one of the last three (3) calendar years; (iii) Contracts pursuant to which the Business (A) obtains the right to use any third party Software under which such Software provider was paid at least $500,000 by the members of the Education Group during any one of the last three (3) calendar years; and (B) obtains the right to use the trademark or patent of any third party on or in any work referred to in Section 3.15(a)(i) ; (iv) any non-exclusive distribution Contract or non-exclusive agency Contract with a distributor or agent (A)relating to the distribution of either the Education Group’s or a third party’s products either within the United States or internationally under which the members of the Education Group received in calendar year 2011 or expects 38 to receive in calendar year 2012 at least $1,000,000 and (B)by its terms is not terminable upon six (6) months (or less) advance notice; (v) any exclusive distribution Contract or exclusive agency Contract with a distributor or agent (A)relating to the distribution of either the Education Group’s or a third party’s products either within the United States or internationally under which the members of the Education Group received in calendar year 2011 or expects to receive in calendar year 2012 at least $500,000 and (B)by its terms is not terminable upon six (6) months (or less) advance notice; (vi) any translation Contract under which the members of the Education Group were paid at least $500,000 during the last three (3) calendar years; (vii) any Contract which contains any non-competition provision that currently limits in any material respect the ability of the members of the Education Group to engage in any business or compete with any Person; (viii) any Contract that involves non-cancelable commitments to make capital expenditures or which provide for future payments for goods or services by the members of the Education Group to any Person and include an expenditure or purchase commitment reasonably expected to exceed $1,000,000 in the next twelve (12) months; (ix) any joint venture, limited liability company or partnership agreements with any third party involving a sharing of profits or losses with such third party; (x) any Contracts pursuant to which the members of the Education Group are a lessee of any personal property or real property, for which the aggregate annual base rent or lease payments exceed $1,000,000 respectively; (xi) any Contract relating to Indebtedness (other than Indebtedness of the types specified in clauses (d) and (e) of the definition of Indebtedness) involving an amount of greater than $1,000,000; (xii) any Contract entered into in the past three (3) years involving any resolution or settlement of any actual or threatened Action with a value of greater than $250,000 and which imposes continuing obligations; (xiii) any Contract under which any amounts in excess of $250,000 have been advanced or loaned to any Person, other than trade credit and royalty author advances in the ordinary course of business consistent with past practice; (xiv) any non-competition Contract with any current or former director or executive officer; (xv) any Contract that has continuing material indemnification obligations to any Person, other than those entered into in the ordinary course of business consistent with past practice; and 39 (xvi) other than Contracts in the ordinary course of business, Contracts for the sale, assignment, transfer or other disposition of any material assets of the members of the Education Group (in a single transaction or a series of related transactions) and under which the members of the Education Group have any continuing liability. (b) Each Material Contract is, or will be as of the Closing Date, a legal, valid and binding obligation of a member of the Education Group, as applicable, and, to the Knowledge of Parent, on each counterparty thereto, and is in full force and effect, and neither such member of the Education Group, nor to the Knowledge of Parent, any other party thereto, is in breach of, or in default under, any such Material Contract, and no event has occurred that with notice or lapse of time or both would constitute such a breach or default thereunder by the members of the Education Group, or, to the Knowledge of Parent, any other party thereto. Intellectual Property . (a) Section 3.16(a) of the Seller Disclosure Schedule sets forth a list as of the date hereof of all issued patents and pending patent applications, all registrations and pending applications for registration of trademarks and service marks and all registrations of Internet domain names owned or that will be owned as of the Closing Date by the members of the Education Group. Except as, individually or in the aggregate, would not or would not reasonably be expected to be, material to the Education Group, including the Transferred Companies and their Subsidiaries, taken as a whole: (i) The registrations for the issued patents as set forth in Section 3.16(a) of the Seller Disclosure Schedule are in effect and there is no pending or, to the Knowledge of Parent, threatened Action to invalidate such issued patents. The registrations for the registered trademarks and service marks listed on Section 3.16(a) of the Seller Disclosure Schedule are in effect and, other than office actions that may be pending before the United States Patent and Trademark Office or its foreign equivalents as to which the Parent does not have Knowledge, there is no pending or, to the Knowledge of Parent, threatened opposition, interference or cancellation or other proceeding before any court or registration authority in any jurisdictions against the registrations or pending applications for the registration of any material trademarks or service marks listed therein. (ii) The Education Group either (A)owns or otherwise has the valid and enforceable right to use or (B)will own or will otherwise have the valid and enforceable right to use, as of the Closing Date, all Intellectual Property used in or necessary for the operation of the Business as conducted immediately prior to the Closing Date, including all Software used by the Transferred Companies and their subsidiaries in connection with the operation of the Business. The Education Group Intellectual Property owned or that will be owned as of the Closing Date by the members of the Education Group is free and clear of all Liens except for Permitted Liens. (b) There is no Action pending, or to the Knowledge of Parent, threatened, that challenges the validity of, or the Education Group’s title to or right to use, any material Intellectual Property owned or purported to be owned by the Education Group or that otherwise alleges that the operation of the Business infringes the Intellectual Property rights of any Person. 40 The use of the Education Group Intellectual Property owned or purported to be owned or that will be owned as of the Closing Date by the members of the Education Group, (excluding Education Group common law trademarks) does not infringe or violate the Intellectual Property of any Person, other than matters that do not or would not reasonably be expected to, individually or in the aggregate, exceed $250,000. To the Knowledge of Parent, the Education Group’s common law trademarks and the use of the Education Group Intellectual Property that is not owned and will not be owned by the members of the Education Group as of the Closing Date used in or necessary for the operation of the Business as conducted immediately prior to the Closing Date do not infringe or violate the Intellectual Property of any Person, other than matters that do not or would not reasonably be expected to, individually or in the aggregate, exceed $250,000. (c) Except as set forth in Section 3.16(c) of the Seller Disclosure Schedule, to the Knowledge of Parent, no third party is currently infringing or violating the Education Group Intellectual Property owned or that will be owned as of the Closing Date by the members of the Education Group. (d) The Education Group maintains privacy policies governing the use of their websites (collectively with all prior versions thereof) (the “ Privacy Policies ”
